 

 

AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER

by and among

Smart Kids Group Inc.,

SKGI Acquisition Corp.

and

Paragon GPS, Inc.

November 4 , 2011

 

    

 

 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS   5 Section 1.1 Definitions.  5 ARTICLE II THE MERGER 10
Section 2.1 Merger. 10 Section 2.2 Effective Time.  10 Section 2.3 Articles of
Incorporation; 10 Section 2.4 Effects of the Merger.  11 Section 2.5 Closing. 
11 Section 2.6 Tax-Free Merger.  11 ARTICLE III MERGER CONSIDERATION; CONVERSION
AND EXCHANGE OF SECURITIES 12 Section 3.1 Manner and Basis of Converting and
Exchanging Capital Stock.  12 Section 3.2 Surrender and Exchange of
Certificates. 13 Section 3.3 Options, Warrants. 10 Section 3.4 Parent Common
Stock.  15 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 15 Section
4.1 Organization. 15 Section 4.2 Authorization; Validity of Agreement. 15
Section 4.3 Capitalization. 16 Section 4.4 Consents and Approvals; No
Violations.  16 Section 4.5 Financial Statements.  16 Section 4.6 No Undisclosed
Liabilities. 17 Section 4.7 Litigation.  17 Section 4.8 No Default; Compliance
with Applicable Laws.  17 Section 4.9 Broker’s and Finder’s Fees. 17 Section
4.10 Contracts.  17 Section 4.11 Tax Returns and Audits. 18 Section 4.12 Patents
and Other Intangible Assets. 18 Section 4.13 Employee Benefit Plans; ERISA. 19
Section 4.14 Title to Property and Encumbrances.  20 Section 4.15 Condition of
Properties. 20 Section 4.16 Insurance Coverage. 20 Section 4.17 Environmental
Matters. 20 Section 4.18 Disclosure.  21 ARTICLE V REPRESENTATIONS AND
WARRANTIES OF PARENT AND ACQUISITION CORP. 21 Section 5.1 Organization. 21



   

 



Section 5.2 Authorization; Validity of Agreement.  22 Section 5.3 Consents and
Approvals; No Violations.  22 Section 5.4 Litigation. 22 Section 5.5 No Default;
Compliance with Applicable Laws.   22 Section 5.6 Broker’s and Finder’s Fees;
Broker/Dealer Ownership. 23 Section 5.7 Capitalization of Parent.  23 Section
5.8 Acquisition Corp.  18 Section 5.9 Validity of Shares.  23 Section 5.10 SEC
Reporting and Compliance. 24 Section 5.11 Financial Statements.  25 Section 5.12
No General Solicitation.  24 Section 5.13 Absence of Undisclosed Liabilities. 
24 Section 5.14 Changes.  25 Section 5.15 Tax Returns and Audits.  26 Section
5.16 Employee Benefit Plans; ERISA. 26 Section 5.17 Interested Party
Transactions. 27 Section 5.18 Questionable Payments. 27 Section 5.19 Obligations
to or by Stockholders. 27 Section 5.20 Schedule of Assets and Contracts.  27
Section 5.21 Environmental Matters. 28 Section 5.22 Employees. 29 Section 5.23
Title to Property and Encumbrances.  29 Section 5.24 Condition of Properties. 
29 Section 5.25 Insurance Coverage.  29 Section 5.26 Disclosure. 29 Section 5.27
No Liabilities 29       ARTICLE VI CONDUCT OF BUSINESSES PENDING THE MERGER 30
Section 6.1 Conduct of Business by the Company Pending the Merger.  30 Section
6.2 Conduct of Business by Parent and Acquisition Corp.  31 ARTICLE VII
ADDITIONAL AGREEMENTS 32 Section 7.1 Access and Information.  32 Section 7.2
Additional Agreements. 32 Section 7.3 Publicity.  33 Section 7.4 Appointment of
Directors. 33 Section 7.5  Name Changes.  33 Section 7.6 Stockholder Consent. 33
ARTICLE VIII CONDITIONS OF PARTIES’ OBLIGATIONS 33 Section 8.1 Company
Obligations.  33 Section 8.2 Parent and Acquisition Corp. Obligations.  35
ARTICLE IX INDEMNIFICATION AND RELATED MATTERS 37 Section 9.1 Indemnification by
Parent. 37 Section 9.2 Survival.  37



  

 

 

Section 9.3 Time Limitations.  37 Section 9.4 Limitation on Liability.  37
Section 9.5 Notice of Claims. 38 ARTICLE X TERMINATION PRIOR TO CLOSING 38
Section 10.1 Termination of Agreement.  38 Section 10.2 Termination of
Obligations.  39 ARTICLE XI MISCELLANEOUS 39 Section 11.1 Amendments.  39
Section 11.2 Notices. 39 Section 11.3 Entire Agreement.  40 Section 11.4
Expenses. 40 Section 11.5 Severability.  40 Section 11.6 Successors and Assigns;
Assignment.  40 Section 11.7 No Third Party Beneficiaries.  40 Section 11.8
Counterparts; Delivery by Facsimile.  40 Section 11.9 Waiver.  41 Section 11.10
No Constructive Waivers.  41 Section 11.11 Further Assurances. 41 Section 11.12
Recitals.  41 Section 11.13 Headings.  41 Section 11.14 Governing Law.  41
Section 11.15 Dispute Resolution.  41 Section 11.16 Interpretation. 42



 

LIST OF EXHIBITS

Exhibit Description Exhibit A Articles of Incorporation of Surviving Corporation
Exhibit B By-laws of Surviving Corporation Exhibit C Directors and officers of
Company Pre-Effective Time and Post-Effective Time Exhibit D Articles of
Incorporation of Parent Exhibit E Bylaws of Parent



 

 

AGREEMENT AND PLAN OF MERGER



THIS AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER is entered into as of
November 4, 2011 by and among Smart Kids Group, Inc., a Florida corporation
(“Parent”), SKGI Acquisition Corp., a Nevada corporation and a wholly-owned
subsidiary of Parent (“Acquisition Corp.”), and Paragon GPS, Inc., a Delaware
corporation (the “Company”). This Agreement amends and supersedes in its
entirety that certain Agreement and Plan of Merger dated October 17, 2011.

W I T N E S S E T H:

WHEREAS, the respective Boards of Directors of each of Parent, Acquisition Corp.
and the Company have approved, and deem it advisable and in the best interests
of their respective stockholders to consummate, the acquisition of the Company
by Parent, which acquisition is to be effected by the merger of the Acquisition
Corp. with and into, the Company with the Company being the surviving entity
(the “Merger”), upon the terms and subject to the conditions set forth in this
Agreement (as defined herein);

WHEREAS, the parties hereto intend that the Merger shall qualify as a
reorganization within the meaning of Section 368(a)(1)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), by reason of Section 368(a)(2)(E)
of the Code; and

NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1            Definitions. Capitalized terms used in this Agreement
shall have the following meanings:

“Acquisition Corp.” shall have the meaning given to such term in the preamble to
this Agreement.

“Acquisition Proposal” shall have the meaning given to such term in Section 6.2
hereof.

“Action” shall mean any claim, action, suit, proceeding, investigation or order.

“Affiliate” shall mean, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with, such Person.
For the purposes of this definition, “control” (including, with correlative
meaning, the terms “controlling,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person through the
ownership of voting securities, by contract or otherwise.

“Agreement” shall mean this Agreement and Plan of Merger, including the exhibits
attached hereto or referred to herein, as the same may be amended or modified
from time to time in accordance with the provisions hereof.

5

 



“Articles of Incorporation” shall have the meaning given to such term in Section
2.3(a) hereof.

“Balance Sheet” shall have the meaning given to such term in Section 4.5 hereof.

“Balance Sheet Date” shall have the meaning given to such term in Section 4.5
hereof.

“By-laws” shall have the meaning given to such term in Section 2.3(b) hereof.

“Closing” shall have the meaning given to such term in Section 2.5 hereof.

“Closing Date” shall have the meaning given to such term in Section 2.5 hereof.

“Code” shall have the meaning given to such term in the second recital to this
Agreement.

“Commission” shall mean the United States Securities and Exchange Commission.

“Company” shall have the meaning given to such term in the preamble to this
Agreement.

“Company Common Stock” shall mean the common stock, par value $0.001, of the
Company.

“Company Material Adverse Effect” shall mean any change, effect or circumstance
that is materially adverse or is reasonably likely to be materially adverse to
the business, assets, liabilities, condition (financial or otherwise) or
operations of the Company and its subsidiaries, taken as a whole, other than any
such change, effect or circumstance relating to general economic, regulatory or
political conditions, except to the extent such change, effect or circumstance
disproportionately affects the Company and its subsidiaries, taken as a whole.

“Contract” shall have the meaning given to such term in Section 4.4 hereof.

“Consents” shall mean any permits, filings, notices, licenses, consents,
authorizations, accreditation, waivers, approvals and the like of, to, with or
by any Person.

"Convertible Securities" shall mean any options, warrants, rights or other
agreements or instruments convertible, exchangeable or exercisable into common
or preferred stock or equity securities.

“Date of Acquisition” as used herein means March 13, 2009, the date the Company
experienced a change of management and control.

“DRS” shall mean the Delaware General Corporation Law, as amended.

“Dissenting Shares” shall have the meaning given to such term in Section 3.2(d)
hereof.

“Effective Time” shall have the meaning given to such term in Section 2.2
hereof.

6

 



“Employee Benefit Plans” shall have the meaning assigned to it in Section 4.13
hereof.

“Environmental Law” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Federal Insecticide,
Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136 et seq. and comparable state
statutes dealing with the registration, labeling and use of pesticides and
herbicides; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Clean Water Act
(Federal Water Pollution Control Act), 33 U.S.C. §§ 1251 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; and the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 1801 et seq., as any of the above referenced
statutes have been amended as of the date hereof, all rules, regulations and
policies promulgated pursuant to any of the above referenced statutes, and any
other foreign, federal, state or local law, statute, ordinance, rule, regulation
or policy governing environmental matters, as the same have been amended as of
the date hereof.

“ERISA” shall mean the Employee Retirement Income Securities Act of 1974, as
amended, and the regulations issued thereunder.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations issued thereunder.

“Exempt Issuances” shall mean: (i) with respect to Company, the sale (or
agreement to sell) up to 4,339,872 shares of Company Common Stock, which shares
shall be convertible to Parent Common Stock on a 1:10 basis at any time prior to
the Reverse Split or on a 10:1 basis at any time after the Reverse Split), and
(ii) with respect to Parent, the sale (or agreement to sell) up to 119,948,328
shares of Parent Common Stock.

“Federal Securities Laws” means the Securities Act, the Exchange Act and the
rules and regulations promulgated thereunder.

“FRS” means the Florida Business Corporation Act, as amended.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States consistently applied.

“Hazardous Material” means any substance or material meeting any one or more of
the following criteria: (a) it is or contains a substance designated as or
meeting the characteristics of a hazardous waste, hazardous substance, hazardous
material, pollutant, chemical substance or mixture, contaminant or toxic
substance under any Environmental Law; (b) its presence at some quantity
requires investigation, notification or remediation under any Environmental Law;
(c) it contains, without limiting the foregoing, asbestos, polychlorinated
biphenyls, petroleum hydrocarbons, petroleum derived substances or waste,
pesticides, herbicides, crude oil or any fraction thereof, nuclear fuel, natural
gas or synthetic gas; or (d) mold.

“Indebtedness” shall mean any obligation of the Company that under GAAP is
required to be shown on the Balance Sheet of the Company as a Liability. Any
obligation secured by a Lien on, or payable out of the proceeds of production
from, property of the Company shall be deemed to be Indebtedness even though
such obligation is not assumed by the Company.

7

 



“Indebtedness for Borrowed Money” shall mean (a) all Indebtedness in respect of
money borrowed including, without limitation, Indebtedness which represents the
unpaid amount of the purchase price of any property and is incurred in lieu of
borrowing money or using available funds to pay such amounts and not
constituting an account payable or expense accrual incurred or assumed in the
ordinary course of business of the Company, (b) all Indebtedness evidenced by a
promissory note, bond or similar written obligation to pay money, or (c) all
such Indebtedness guaranteed by the Company or for which the Company is
otherwise contingently liable.

“Intellectual Property” shall have the meaning given to such term in Section
4.12(b) hereof.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

“Issuance Date” shall have the meaning assigned to it in Section 3.2(b) hereof.

“Letter of Transmittal” shall have the meaning assigned to it in Section 3.2
hereof.

“Liability” shall mean any and all liability, debt, obligation, deficiency, Tax,
penalty, fine, claim, cause of action or other loss, cost or expense of any kind
or nature whatsoever, whether asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, and whether due or to become
due and regardless of when asserted.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by statute or other
law.

“Merger” shall have the meaning given to such term in the second recital to this
Agreement.

“NRS” shall mean the Nevada Revised Statutes, as amended.

“OTC” shall mean the Over the Counter Bulletin Board.

“Parent” shall have the meaning given to such term in the preamble to this
Agreement.

“Parent Balance Sheet” shall have the meaning assigned to such term in Section
5.13 hereof.

“Parent Balance Sheet Date” shall have the meaning assigned to it in Section
5.13 hereof.

“Parent Common Stock” shall mean the common stock, par value $0.0001 per share,
of Parent.

8

 



“Parent Employee Benefit Plans” shall have the meaning assigned to such term in
Section 5.16 hereof.

“Parent Financial Statements” shall have the meaning assigned to such term in
Section 5.10 hereof.

“Parent Material Adverse Effect” means any change, effect or circumstance that
is materially adverse or is reasonably likely to be materially adverse to the
business, assets, liabilities, condition (financial or otherwise) or operations
of Parent and its subsidiaries, taken as a whole, other than any such change,
effect or circumstance relating to general economic, regulatory or political
conditions, except to the extent such change, effect or circumstance
disproportionately affects Parent and its subsidiaries, taken as a whole.

“Parent SEC Documents” shall have the meaning assigned to such term in Section
5.9 hereof.

“Permitted Liens” shall mean (a) Liens for taxes and assessments or governmental
charges or levies not at the time due or in respect of which the validity
thereof shall currently be contested in good faith by appropriate proceedings;
(b) Liens in respect of pledges or deposits under workmen’s compensation laws or
similar legislation, carriers’, warehousemen’s, mechanics’, laborers’ and
materialmens’ and similar Liens, if the obligations secured by such Liens are
not then delinquent or are being contested in good faith by appropriate
proceedings; and (c) Liens incidental to the conduct of the business of the
Company that were not incurred in connection with the borrowing of money or the
obtaining of advances or credits and which do not in the aggregate materially
detract from the value of its property or materially impair the use made thereof
by the Company in its business.

“Parent Stockholder Consent” shall have the meaning assigned to such term in
Section 7.6 hereof.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, trust or other entity or organization, including any
government or political subdivision or an agency or instrumentality thereof.

“Record Date” shall mean the calendar date established by FINRA to determine the
holders of record of Parent Common Stock who are eligible under applicable law
to participate in the Reverse Split.

“Reverse Split” shall have the meaning given to such term in Section 3.4 hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations issued thereunder.

“Stockholder” shall mean any record holder of Company Common Stock.

“Surviving Corporation” shall have the meaning given to such term in Section 2.1
hereof.

9

 



“Tax” or “Taxes” shall mean (a) any and all taxes, assessments, customs, duties,
levies, fees, tariffs, imposts, deficiencies and other governmental charges of
any kind whatsoever (including, but not limited to, taxes on or with respect to
net or gross income, franchise, profits, gross receipts, capital, sales, use, ad
valorem, value added, transfer, real property transfer, transfer gains, transfer
taxes, inventory, capital stock, license, payroll, employment, social security,
unemployment, severance, occupation, real or personal property, estimated taxes,
rent, excise, occupancy, recordation, bulk transfer, intangibles, alternative
minimum, doing business, withholding and stamp), together with any interest
thereon, penalties, fines, damages costs, fees, additions to tax or additional
amounts with respect thereto, imposed by the United States (federal, state or
local) or other applicable jurisdiction; (b) any liability for the payment of
any amounts described in clause (a) as a result of being a member of an
affiliated, consolidated, combined, unitary or similar group or as a result of
transferor or successor liability, including, without limitation, by reason of
Code Section 1.1502-6; and (c) any liability for the payments of any amounts as
a result of being a party to any Tax Sharing Agreement or as a result of any
express or implied obligation to indemnify any other Person with respect to the
payment of any amounts of the type described in either clauses (a) or (b).

“Tax Return” shall include all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns
(including Form 1099 and partnership returns filed on Form 1065)) required to be
supplied to a Tax authority relating to Taxes.

“Tax Sharing Agreements” shall have the meaning given to such term in Section
4.15 hereof.

ARTICLE II
THE MERGER

Section 2.1            Merger. Upon the terms and subject to the conditions of
this Agreement, at the Effective Time, the Acquisition Corp. shall be merged
with and into the Company in accordance with the DRS. Following the Effective
Time, the separate corporate existence of the Acquisition Corp. shall cease, and
Company shall continue as the corporation surviving the Merger (sometimes
hereinafter referred to as the “Surviving Corporation”).

Section 2.2            Effective Time. The Parent, the Company and Acquisition
Corp. shall cause articles of merger to be filed on the Closing Date (or on such
other date as the Company and Parent may agree in writing) with the Secretary of
State of the State of Nevada and with the Secretary of State of the State of
Delaware as provided by law, and shall make all other filings or recordings
required by applicable law in connection with the Merger. The Merger shall
become effective at such time as the articles of merger are duly filed in
accordance with applicable law or such later time as specified in the articles
of merger, with such time hereinafter referred to as the “Effective Time.”

Section 2.3            Certificate of Incorporation; By-laws; Directors and
Officers.

(a)                The Certificate of Incorporation of the Company as in effect
immediately prior to the Effective Time, a copy of which is attached as Exhibit
A hereto, shall be the Certificate of Incorporation of the Surviving Corporation
(the “Articles of Incorporation”) from and after the Effective Time until
thereafter changed or amended as provide therein or in accordance with
applicable law.

10

 



(b)               The by-laws of the Company as in effect immediately prior to
the Effective Time, a copy of which is attached as Exhibit B hereto, shall be
the by-laws of the Surviving Corporation (the “By-laws”) from and after the
Effective Time until thereafter changed or amended as provided therein or in
accordance with applicable law.

(c)                At the Effective Time as contemplated by Section 2.2 hereof,
the officers and directors of the Company designated on Exhibit C hereto shall
resign, and the officers and director designated on Exhibit C hereto shall be
the officers and director of the Surviving Corporation. The appointment in
accordance with the terms of this Section 2.3(c) shall be accomplished through
the filling of vacancies in the Board of Directors of the Company in compliance
with the applicable provisions of Delaware law and the by-laws of the Company
and without the vote (by written consent or otherwise) of the shareholders of
the Company.

(d)               One or more of the directors of the Parent immediately prior
to the Effective Time shall be the initial directors of the Surviving
Corporation and shall hold office from the Effective Time until their respective
successors have been duly elected or appointed and qualified or until their
earlier death, resignation or removal in accordance with the Articles of
Incorporation and By-laws. One or more officers of the Parent immediately prior
to the Effective Time shall be the initial officers of the Surviving Corporation
and shall hold office from the Effective Time until their respective successors
have been duly elected or appointed and qualified or until their earlier death,
resignation or removal in accordance with the Articles of Incorporation and
By-laws

Section 2.4            Effects of the Merger. The Merger shall have the effects
set forth in the FRS, NRS and DRS, as applicable. Without limiting the
generality of the foregoing, at the Effective Time, except as otherwise provided
herein, all of the property, rights, privileges, powers and franchises of the
Company and Acquisition Corp. shall vest in the Surviving Corporation, and all
debts, liabilities and duties of the Company and Acquisition Corp. shall become
the debts, liabilities and duties of the Surviving Corporation. The Company
acknowledges that, from and after the Effective Time, Parent shall have the
absolute and unqualified right to deal with the assets and business of the
Surviving Corporation as its own property without limitation on the disposition
or use of such assets or the conduct of such business.

Section 2.5            Closing. The consummation of the transactions
contemplated by this Agreement, including the Merger (the “Closing”), shall take
place: (a) at the offices of Cane Clark LLP, 3273 E. Warm Springs Rd., Las
Vegas, NV at 10:00 a.m. local time on the date on which all of the conditions to
the Closing set forth in Article VIII hereof shall be fulfilled or waived in
accordance with this Agreement (other than conditions that can be satisfied only
at the Closing, but subject to the fulfillment or waiver of those conditions at
the Closing); or (b) at such other place, time and date as the Company and
Parent may agree in writing (the “Closing Date”).

Section 2.6            Tax-Free Merger. The parties hereto intend that the
Merger will be treated as a tax-free reorganization under Section 368 of the
Code.

11

 



ARTICLE III
MERGER CONSIDERATION; CONVERSION AND EXCHANGE OF SECURITIES

Section 3.1            Manner and Basis of Converting and Exchanging Capital
Stock. At the Effective Time, by virtue of the Merger and without any action on
the part of the Company, Parent or Acquisition Corp. or the holders of any
outstanding shares of capital stock or other securities of the Company, Parent
or Acquisition Corp.:

(a)                Acquisition Corp. Stock. Each share of common stock, par
value $0.001 per share, of the Company issued and outstanding immediately prior
to the Effective Time shall be converted into and become one validly issued,
fully paid and non-assessable share of capital stock, $0.001 par value per
share, of the Surviving Corporation, such that Parent shall be the holder of all
of the issued and outstanding shares of capital stock of the Surviving
Corporation following the Merger.

(b)               Company Common Stock. Each Share of Company Common Stock
issued and outstanding immediately prior to the Effective Time (other than
Dissenting Shares) shall be converted or exchanged into the right to receive on
the Issuance Date:

(i)                 With respect to all shares of Company Common Stock acquired
before the Record Date of the Reverse Split if the Reverse Split has occurred or
if acquired at any time (before or after the Record Date) if the Reverse Split
has not occurred, ten (10) shares of Parent Common Stock for every one (1) share
of Company Common stock, such that the number of shares of Parent Common Stock
to be issued to the holders of Company Common Stock shall be equal to the sum of
(i) 596,321,280 (excluding Dissenting Shares) plus (ii) ten (10) multiplied by
the number of Exempt Issuances by the Company. These shares shall exist on the
official records of Parent’s transfer agent as uncertificated shares prior to
the Issuance Date, at which time such shares shall be certificated and delivered
to the appropriate holders thereof.

(ii)               With respect to all shares of Company Common Stock acquired
after the Record Date of the Reverse Split if the Reverse Split has occurred,
one (1) share of Parent Common Stock for every ten (10) shares of Company Common
stock, such that number of shares of Parent Common Stock to be issued to the
holders of Company Common Stock shall be equal to the sum of (i) 5,963,212
(excluding Dissenting Shares) plus (ii) the number of Exempt Issuances by the
Company divided by ten (10) .

(c)                Preferred Stock. There are no issued and outstanding shares
of preferred stock of the Company.

(d)               Treasury Stock. Notwithstanding any provision of this
Agreement to the contrary, each share of Company Common Stock held in the
treasury of the Company and each share of Company Common Stock, if any, owned by
Parent or any direct or indirect wholly-owned subsidiary of Parent immediately
prior to the Effective Time shall be canceled in the Merger and shall not be
converted or exchanged into the right to receive any shares of capital stock or
other securities of Parent.

12

 



(e)                No Fractional Shares. No fractional shares of Parent Common
Stock shall be issued in, or as a result of, the Merger. Any fractional shares
of Parent Common Stock that a holder of record of Company Common Stock would
otherwise be entitled to receive as a result of the Merger shall be aggregated.
If a fractional share of Parent Common Stock results from such aggregation, the
number of shares required to be issued to such record holder shall be rounded to
the nearest whole number of shares of Parent Common Stock.

Section 3.2            Surrender and Exchange of Certificates.

(a)                Letter of Transmittal. Promptly after the Effective Time,
Parent shall mail, or cause to be mailed, to each record holder of
certificate(s) formerly representing ownership of Company Common Stock that was
converted into the right to receive Parent Common Stock pursuant to Section 3.1
hereof a letter of transmittal (“Letter of Transmittal”) (i) announcing the
Closing of the Merger and confirming that the recipient of the Letter of
Transmittal has been to the proper address for delivery of certificate(s) of
Parent Common Stock such shareholders are entitled to receive, (ii) instructing
such shareholders that the enclosed certificates of Parent Common Stock replace
and supersede any certificates of Company Common Stock previously issued to such
holders of Company Common Stock , in each case in form and substance mutually
agreeable to the Company and Parent. Delivery shall be effected, and risk of
loss and title to the Parent Common Stock shall pass, only upon delivery to the
Parent (or a duly authorized agent of Parent) by Company of a certified
shareholder list of the record shareholders of the Company. Notwithstanding the
foregoing, Parent shall not be required to mail, or cause to be mailed, a Letter
of Transmittal to any record holder of certificate(s) formerly representing
ownership of Company Common Stock if such holder has previously agreed or
consented to the exchange of certificates that are held in custody by the
Company for the benefit of such holder.

(b)               Exchange Procedures. Promptly after the earlier to occur of
(i) the Reverse Split or (ii) the denial by FINRA or any other regulatory body
of Parent’s request to consummate the Reverse Split (the “Issuance Date”),
Parent shall issue to each former record holder of Company Common Stock, a stock
certificate registered in the name of such former record holder for the number
of shares of Parent Common Stock that such former record holder is entitled to
receive in accordance with Section 3.1 hereof.

(c)                Termination of Exchange Process. Any Parent Common Stock that
remains unclaimed due to an inability to deliver to a former record holder of
Company Common Stock, following commercially reasonable attempts by Parent to
confirm the correct address for delivery, at the first anniversary of the
Issuance Date may be deemed “abandoned property” subject to applicable abandoned
property, escheat and other similar laws in the State or Country in which the
former record holder resides. None of the Company, Parent, Acquisition Corp. or
the Surviving Corporation shall be liable to any person in respect of any Parent
Company Stock delivered to a public official pursuant to any applicable
abandoned property, escheat or similar law upon proof by Parent or the Company
that a Letter of Transmittal was sent to the record address of such holder
indicated on the Company’s duly certified shareholder list.

(d)               Dissenting Shares. Notwithstanding any provision of this
Agreement to the contrary, shares of Company Common Stock issued and outstanding
immediately prior to the Effective Time and held by a Stockholder who has
demanded appraisal for such shares of Company Common Stock in accordance with
the DRS (“Dissenting Shares”) shall not be entitled to vote for any purpose or
receive dividends, shall not be converted into the right to receive Parent
Common Stock in accordance with Section 3.1 hereof, and shall only be entitled
to receive such consideration as shall be determined pursuant to the DRS;
provided, however, that if, after the Effective Time, such Stockholder fails to
perfect or withdraws or loses his or her right to appraisal or otherwise fails
to establish the right to be paid the value of such Stockholder’s shares of
Company Common Stock under the DRS, such shares of Company Common Stock shall be
treated as if they had converted as of the Effective Time into the right to
receive Parent Common Stock in accordance with Section 3.1 hereof, and such
shares of Company Common Stock shall no longer be Dissenting Shares. All
negotiations with respect to payment for Dissenting Shares shall be handled
jointly by Parent and the Company prior to the Closing Date and exclusively by
the Company thereafter. In the event that more than 35% of the outstanding
shares of the Company are Dissenting Shares, either the Company or Parent may
elect to terminate this Agreement, which shall forthwith become void and of no
further force and effect and the parties hereto shall be released from any and
all obligations hereunder; provided, however, that nothing herein shall relieve
any party hereto from liability for the breach of any of its representations,
warranties, covenants or agreements set forth in this Agreement.

13

 



In the event the Company is unable to pay the Dissenting Shareholders the
consideration required by DRS, then Parent or the Company may elect to terminate
this Agreement, which shall forthwith become void and of no further force and
effect and the parties hereto shall be released from any and all obligations
hereunder; provided, however, that nothing herein shall relieve any party hereto
from liability for the breach of any of its representations, warranties,
covenants or agreements set forth in this Agreement.

(e)                Stock Transfer Books. Except with respect to Exempt
Issuances, at the Effective Time, the stock transfer books of the Company will
be closed and there will be no further registration of transfers of shares of
Company Common Stock thereafter on the records of the Company. If, after the
Issuance Date, certificates formerly representing Company Common Stock are
presented to the Surviving Corporation, these certificates shall be canceled and
exchanged for the number of shares of Parent Common Stock to which the former
record holder may be entitled pursuant to Section 3.1 hereof.

(f)                Further Rights in Company Stock. All shares of Parent Common
Stock issued upon exchange of shares of Company Common Stock in accordance with
the terms hereof shall be deemed to have been issued in full satisfaction of all
rights pertaining to such shares of Company Common Stock.

Section 3.3            Options, Warrants.

(a)                As of the Effective Time, the Company warrants that no
Convertible Securities shall be issued or outstanding by the Company.

(b)               As of the Effective Time, the Parent warrants that
no Convertible Securities shall be issued or outstanding by the Parent or the
Acquisition Corp.

14

 



Section 3.4            Parent Common Stock. Parent shall reserve a sufficient
number of shares of Parent Common Stock to complete the conversion and exchange
of Company Common Stock into Parent Capital Stock contemplated by Sections 3.1
and 3.2 hereof. Parent covenants and agrees that immediately prior to the
Effective Time there will be 1,040,201,672 shares of Parent Common Stock issued
and outstanding plus the number of Exempt Issuances. Upon the Closing and the
issuance of shares of Parent Common Stock to the shareholders of the Company in
an amount equal to the sum listed in Section 3.1, as the case may be, in
exchange for a number of shares of Company Common Stock equal to 59,632,128 plus
the number of Exempt Issuances by the Company, there will be a number of shares
of Parent Common Stock issued and outstanding equal to 1,636,522,952 plus the
number of shares issued or to be issued as Exempt Issuances. All Exempt
Issuances shall be deemed completed upon the earlier to occur of either of the
following events: (i) Parent and Company have provided notice, each to the
other, that all Exempt Issuances permitted to such party have been completed; or
(ii) the Closing Date .

Section 3.5            Reverse Split. Immediately following the execution of
this Agreement, Parent will take all necessary steps to obtain regulatory
approval for a 100 :1 reverse split (the “Reverse Split”) of the shares of
Parent Common Stock that will then be issued and outstanding including, if
applicable, those held in uncertificated form for the benefit of the
shareholders of Company as provided in Section 3.1 of this Agreement. The Record
Date shall be set by FINRA and will occur on an unknown date in the future upon
completion of its review of the Parent’s submission of the Reverse Split.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Parent as follows:

Section 4.1            Organization. The Company (i) is duly organized, validly
existing and in good standing (or its equivalent) under the laws of the State of
Delaware, (ii) has all licenses, permits, authorizations and other Consents
necessary to own, lease and operate its properties and assets and to carry on
its business as it is now being conducted and (iii) has all requisite corporate
or other applicable power and authority to own, lease and operate its properties
and assets and to carry on its business as it is now being conducted and
presently proposed to be conducted, except where such failure would not have, or
be reasonably likely to have, a Company Material Adverse Effect. The Company is
duly qualified or authorized to conduct business and is in good standing (or its
equivalent) as a foreign corporation or other entity in all jurisdictions in
which the ownership or use of its assets or nature of the business conducted by
it makes such qualification or authorization necessary, except where the failure
to be so duly qualified, authorized and in good standing would not have a
Company Material Adverse Effect.

Section 4.2            Authorization; Validity of Agreement. The Company has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. The execution, delivery
and performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by the Board of
Directors of the Company and no other action (except the approval of the
requisite Stockholders solely with respect to consummation of the Merger) on the
part of the Company or any of its Stockholders or subsidiaries is necessary to
authorize the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Company and (assuming due and valid authorization, execution
and delivery hereof by Parent and Acquisition Corp.) is a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforcement is limited by bankruptcy, insolvency and
other similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity.

15

 



Section 4.3            Capitalization. As of the Effective Time, including those
set aside for Exempt Issuances, the authorized and issued capital stock of the
Company shall consist of shares of Company Common Stock equal to the sum of
59,632,128 plus the number of Exempt Issuances completed prior to such time.  As
of the Effective Time, except for Exempt Issuances, all the outstanding shares
of Company Common Stock shall be duly authorized, validly issued, fully paid and
non-assessable and there shall be no rights in favor of any person to purchase
any Company Common Stock.

Section 4.4            Consents and Approvals; No Violations. Except for (a)
approval of the Merger by the requisite Stockholders and (b) filing of the
certificate of merger with the Secretary of State of the State of Delaware,
neither the execution, delivery or performance of this Agreement by the Company
nor the consummation of the transactions contemplated hereby will (i) violate
any provision of its Articles of Incorporation or by-laws; (ii) violate,
conflict with or result in a breach of any provision of, or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, require the consent of or result in the creation of any
encumbrance upon any of the properties of the Company or any of its subsidiaries
under any material note, bond, mortgage, indenture, deed of trust, license,
franchise, permit, lease, contract, agreement or other instrument (collectively,
“Contract”) to which the Company or any its subsidiaries or any of their
respective properties may be bound; (iii) require any Consent, approval or
authorization of, or notice to, or declaration, filing or registration with, any
governmental entity by or with respect to the Company or any of its
subsidiaries; or (iv) violate any order, writ, judgment, injunction, decree,
law, statute, rule or regulation applicable to the Company or any of its
subsidiaries or any of their respective properties or assets; except, in the
cases of clauses (ii), (iii) and (iv), any such violations, conflicts, breaches,
defaults or encumbrances, or any failure to receive any such Consent, approval
or authorization, or to make any such notice, declaration, filing or
registration as will not result in, or could reasonably be expected to result
in, a Company Material Adverse Effect.

Section 4.5            Financial Statements. The Company has delivered or made
available as of the date hereof or shall, prior to the Closing Date, deliver or
make available to Parent (a) the audited consolidated balance sheets of the
Company for the fiscal years ended December 31, 2010 and 2009 (excluding the
period from January 1, 2009 to the Date of Acquisition) together with interim
financial statements for the period January 1, 2011 through September 30, 2011,
and (b) the related audited consolidated and consolidating statements of income,
stockholders’ equity and cash flows of the Company for the fiscal years ended
December 31, 2010 and 2009 (excluding the period from January 1, 2009 to the
Date of Acquisition) together with interim financial statements for the period
January 1, 2011 through September 30, 2011. The foregoing financial statements
(including any notes thereto) (i) have been prepared based upon the books and
records of the Company, (ii) have been prepared in accordance with GAAP (except
as otherwise noted therein), and (iii) present fairly, in all material respects,
the financial position, results of operations and cash flows of the Company as
at their respective dates and for the periods then ended. To the knowledge of
the Company, since the Balance Sheet Dates, no fact or condition exists that has
not been disclosed to Parent that has had or could reasonably be expected to
have a Company Material Adverse Effect.

16

 



Section 4.6            No Undisclosed Liabilities. As of the date hereof, except
(a) for Liabilities reflected on the face of the balance sheet dated September
30, 2011 (the “Balance Sheets”), (b) Liabilities of the same type, magnitude and
scope as those reflected on the Balance Sheets which have arisen since the
Balance Sheet Dates in the ordinary course of business, and which would not, in
the aggregate, result in a Company Material Adverse Effect, and (c) attorney’s
fees and accounting fees incurred by the Parent since the date of the Balance
Sheets, including those related to this Agreement and all of the transactions
related thereto and contemplated thereby, including but not limited to
preparation and filing of disclosures with the SEC, the Company does not have
any Liability.

Section 4.7            Litigation. There is no Action pending or, to the
knowledge of the Company, threatened, involving the Company or its subsidiaries
or affecting any of the officers, directors or employees of the Company or its
subsidiaries with respect to the Company’s or any subsidiary’s business by or
before any Person or by any third party that has had or could reasonably be
expected to have a Company Material Adverse Effect and neither the Company nor
any of its subsidiaries have received written notice that any such Action is
threatened. Neither the Company nor any of its subsidiaries is in default under
any judgment, order or decree of any governmental entity applicable to its
business, which default could reasonably be expected to have a Company Material
Adverse Effect.

Section 4.8            No Default; Compliance with Applicable Laws. The Company
is not in default or violation of any material term, condition or provision of
(i) its Articles of Incorporation or by-laws or (ii) to the Company’s knowledge,
any law applicable to the Company or its property and assets, and the Company
has not received written notice of any violation of or Liability under any of
the foregoing (whether material or not).

Section 4.9            Broker’s and Finder’s Fees. To the knowledge of the
Company, no Person has, or as a result of the transactions contemplated or
described herein will have, any right or valid claim against the Company for any
commission, fee or other compensation as a finder or broker, or in any similar
capacity.

Section 4.10        Contracts.

(a)                To the knowledge of the Company, it is not in violation or
breach of any material contract, except such violations that, in the aggregate,
would not result in, or would not reasonably be expected to result in, a Company
Material Adverse Effect. There does not exist any event or condition that, after
notice or lapse of time or both, would constitute an event of default or breach
under any material Contract on the part of the Company or, to the knowledge of
the Company, any other party thereto or would permit the modification,
cancellation or termination of any material Contract or result in the creation
of any lien upon, or any person acquiring any right to acquire, any assets of
the Company, other than any events or conditions that, in the aggregate would
not result in, or would not reasonably be expected to result in, a Company
Material Adverse Effect. The Company has not received in writing any claim or
threat that the Company has breached any of the terms and conditions of any
material Contract, other than any material Contracts the breach of which, in the
aggregate, would not result in, or would not reasonably be expected to result
in, a Company Material Adverse Effect.

17

 



(b)               The consent of, or the delivery of notice to or filing with,
any party to a material Contract is not required for the execution and delivery
by the Company of this Agreement or the consummation of the transactions
contemplated under the Agreement. The Company has made available to Parent and
Acquisition Corp. true and complete copies of all Contracts and other documents
requested by Parent or Acquisition Corp.

Section 4.11        Tax Returns and Audits. To the knowledge of the Company: (i)
all required federal, state and local Tax Returns of the Company have been
accurately prepared and duly and timely filed, and all federal, state and local
Taxes required to be paid with respect to the periods covered by such returns
have been paid; (ii) the Company is not and has not been delinquent in the
payment of any Tax; (iii) the Company has not had a Tax deficiency proposed or
assessed against it and has not executed a waiver of any statute of limitations
on the assessment or collection of any Tax; (iv) none of the Company’s federal
income Tax Returns nor any state or local income or franchise Tax Returns has
been audited by governmental authorities; (v) the reserves for Taxes reflected
on the Balance Sheets are and will be sufficient for the payment of all unpaid
Taxes payable by the Company as of the Balance Sheet Dates; (vii) since the
Balance Sheet Dates, the Company has made adequate provisions on its books of
account for all Taxes with respect to its business, properties and operations
for such period; (viii) the Company has withheld or collected from each payment
made to each of its employees the amount of all Taxes (including, but not
limited to, federal, state and local income taxes, Federal Insurance
Contribution Act taxes and Federal Unemployment Tax Act taxes) required to be
withheld or collected therefrom, and has paid the same to the proper Tax
receiving officers or authorized depositaries; (ix) there are no federal, state,
local or foreign audits, actions, suits, proceedings, investigations, claims or
administrative proceedings relating to Taxes or any Tax Returns of the Company
now pending; (x) the Company has not received any notice of any proposed audits,
investigations, claims or administrative proceedings relating to Taxes or any
Tax Returns; (xi) the Company is not obligated to make a payment, nor is it a
party to any agreement that under certain circumstances could obligate it to
make a payment, that would not be deductible under Section 280G of the Code;
(xii) the Company has not agreed nor is required to make any adjustments under
Section 481(a) of the Code (or any similar provision of state, local and foreign
law) by reason of a change in accounting method or otherwise for any Tax period
for which the applicable statute of limitations has not yet expired; (xiii) the
Company is not a party to, is not bound by and does not have any obligation
under, any Tax sharing agreement, Tax indemnification agreement or similar
contract or arrangement, whether written or unwritten (collectively, “Tax
Sharing Agreements”), nor does it have any potential liability or obligation to
any Person as a result of, or pursuant to, any Tax Sharing Agreements.

Section 4.12        Patents and Other Intangible Assets.

(a)                To the knowledge of the Company, the Company (i) owns or has
the right to use, pursuant to a valid license, sublicense, agreement, or
permission, free and clear of all Liens, all patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect to the foregoing used
in or necessary for the conduct of its business as now conducted or proposed to
be conducted without infringing upon or otherwise acting adversely to the right
or claimed right of any Person under or with respect to any of the foregoing.

18

 



(b)               To the knowledge of the Company, the Company owns and has the
right to use all trade secrets, if any, including know-how, negative know-how,
formulas, patterns, programs, devices, methods, techniques, inventions, designs,
processes, computer programs and technical data and all information that derives
independent economic value, actual or potential, from not being generally known
or known by competitors (collectively, “Intellectual Property”) required for or
incident to the development, operation and sale of all products and services
sold by the Company, free and clear of any right, Lien or claim of others. All
Intellectual Property can and will be transferred by the Company to the
Surviving Corporation as a result of the Merger and without the consent of any
Person other than the Company.

Section 4.13        Employee Benefit Plans; ERISA.

(a)                All “employee benefit plans” (within the meaning of Section
3(3) of the ERISA) of the Company and other employee benefit or fringe benefit
arrangements, practices, contracts, policies or programs of every type, other
than programs merely involving the regular payment of wages, commissions, or
bonuses established, maintained or contributed to by the Company, whether
written or unwritten and whether or not funded (collectively, "Employee Benefit
Plans"), are in material compliance with the applicable requirements of ERISA,
the Code and any other applicable state, federal or foreign law.

(b)               There are no pending claims or lawsuits that have been
asserted or instituted against any Employee Benefit Plan, the assets of any of
the trusts or funds under the Employee Benefit Plans, the plan sponsor or the
plan administrator of any of the Employee Benefit Plans or against any fiduciary
of an Employee Benefit Plan with respect to the operation of such plan, nor does
the Company have any knowledge of any incident, transaction, occurrence or
circumstance which might reasonably be expected to form the basis of any such
claim or lawsuit.

(c)                There is no pending or, to the knowledge of the Company,
threatened investigation, or pending or possible enforcement action by the
Pension Benefit Guaranty Corporation, the Department of Labor, the Internal
Revenue Service or any other government agency with respect to any Employee
Benefit Plan and the Company has no knowledge of any incident, transaction,
occurrence or circumstance which might reasonably be expected to trigger such an
investigation or enforcement action.

(d)               No actual or, to the knowledge of the Company, contingent
Liability exists with respect to the funding of any Employee Benefit Plan or for
any other expense or obligation of any Employee Benefit Plan, except as
disclosed on the Balance Sheet, and no contingent Liability exists under ERISA
with respect to any “multi-employer plan,” as defined in Section 3(37) or
Section 4001(a)(3) of ERISA.

(e)                No events have occurred or are reasonably expected to occur
with respect to any Employee Benefit Plan that would cause a material change in
the costs of providing benefits under such Employee Benefit Plan or would cause
a material change in the cost of providing such Employee Benefit Plan.

19

 



Section 4.14        Title to Property and Encumbrances. The Company has good and
valid title to all properties and assets used in the conduct of its business
(except for property held under valid and subsisting leases which are in full
force and effect and which are not in default) free of all Liens except
Permitted Liens and such ordinary and customary imperfections of title,
restrictions and encumbrances as do not in the aggregate constitute a Company
Material Adverse Effect.

Section 4.15        Condition of Properties. All facilities, machinery,
equipment, fixtures and other properties owned, leased or used by the Company
are in operating condition, subject to ordinary wear and tear, and are adequate
and sufficient for the Company’s existing business.

Section 4.16        Insurance Coverage. There is in full force and effect one or
more policies of insurance issued by insurers of recognized responsibility
insuring the Company and its properties, products and business against such
losses and risks, and in such amounts, if any, as are customary for corporations
of established reputation engaged in the same or similar business and similarly
situated. To the knowledge of the Company, it has not been refused any insurance
coverage sought or applied for, and the Company has no reason to believe that it
will be unable to renew its existing insurance coverage, if any, as and when the
same shall expire upon terms at least as favorable to those currently in effect,
other than possible increases in premiums that do not result from any act or
omission of the Company. No suit, proceeding or action or, to the knowledge of
the Company, threat of suit, proceeding or action has been asserted or made
against the Company due to alleged bodily injury, disease, medical condition,
death or property damage arising out of the function or malfunction of a
product, procedure or service designed, manufactured, sold or distributed by the
Company.

Section 4.17        Environmental Matters.

(a)                To the knowledge of the Company, the Company has never
generated, used, handled, treated, released, stored or disposed of any Hazardous
Materials on any real property on which it now has or previously had any
leasehold or ownership interest, except in compliance with all applicable
Environmental Laws.

(b)               To the knowledge of the Company, the historical and present
operations of the business of the Company are in compliance with all applicable
Environmental Laws, except where any non-compliance has not had and would not
reasonably be expected to have a Company Material Adverse Effect.

(c)                There are no material pending or, to the knowledge of the
Company, threatened, demands, claims, information requests or notices of
noncompliance or violation against or to the Company relating to any
Environmental Law; and, to the knowledge of the Company, there are no conditions
or occurrences on any of the real property used by the Company in connection
with its business that would reasonably be expected to lead to any such demands,
claims or notices against or to the Company, except such as have not had, and
would not reasonably be expected to have, a Company Material Adverse Effect.

20

 



(d)               To the knowledge of the Company, (i) the Company has not, sent
or disposed of, otherwise had taken or transported, arranged for the taking or
disposal of (on behalf of itself, a customer or any other party) or in any other
manner participated or been involved in the taking of or disposal or release of
a Hazardous Material to or at a site that is contaminated by any Hazardous
Material or that, pursuant to any Environmental Law, (A) has been placed on the
“National Priorities List”, the “CERCLIS” list, or any similar state or federal
list, or (B) is subject to or the source of a claim, an administrative order or
other request to take “removal”, “remedial”, “corrective” or any other
“response” action, as defined in any Environmental Law, or to pay for the costs
of any such action at the site; (ii) the Company is not involved in (and has no
basis to reasonably expect to be involved in) any suit or proceeding and has not
received (and has no basis to reasonably expect to receive) any written notice,
request for information or other communication from any governmental authority
or other third party with respect to a release or threatened release of any
Hazardous Material or a violation or alleged violation of any Environmental Law,
and has not received (and has no basis to reasonably expect to receive) written
notice of any claims from any Person relating to property damage, natural
resource damage or to personal injuries from exposure to any Hazardous Material;
and (iii) the Company has timely filed every report required to be filed,
acquired all necessary certificates, approvals and permits, and generated and
maintained all required data, documentation and records under all Environmental
Laws, in all such instances except where the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

Section 4.18        Disclosure. There is no fact relating to the Company that
the Company has not disclosed to Parent in writing that has had or is currently
having a Company Material Adverse Effect. No representation or warranty by the
Company herein and no information disclosed in the exhibits hereto by the
Company contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION CORP.

Parent and Acquisition Corp. hereby represent and warrant to the Company as
follows:

Section 5.1            Organization. Each of Parent and Acquisition Corp. (i) is
duly organized, validly existing and in good standing under the laws of its
State of incorporation or organization, (ii) has all licenses, permits,
authorizations and other Consents necessary to own, lease and operate its
properties and assets and to carry on its business as it is now being conducted
and (iii) has all requisite corporate or other applicable power and authority to
own, lease and operate its properties and assets and to carry on its business as
it is now being conducted and presently proposed to be conducted, in each case
except where such failures would not have, or be reasonably likely to have an
apparent Material Adverse Effect. Each of Parent and Acquisition Corp. is duly
qualified or authorized to conduct business and is in good standing (or its
equivalent) as a foreign corporation or other entity in all jurisdictions in
which the ownership or use of its assets or nature of the business conducted by
it makes such qualification or authorization necessary, except where the failure
to be so duly qualified, authorized and in good standing would not have an
apparent Material Adverse Effect.

21

 



Section 5.2            Authorization; Validity of Agreement. Each of Parent and
Acquisition Corp. has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution, delivery and performance by each of Parent and Acquisition Corp.
of this Agreement and all other agreements and instruments to be executed
pursuant to this Agreement, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by the Board of
Directors of each of Parent and Acquisition Corp. and the stockholder of
Acquisition Corp., and no other action on the part of either of Parent or
Acquisition Corp. is necessary to authorize the execution and delivery of this
Agreement and all other agreements and instruments to be executed pursuant to
this Agreement and the consummation by either of Parent or Acquisition Corp. of
the transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by the Parent and Acquisition Corp. and (assuming due and
valid authorization, execution and delivery hereof by the Company) is a valid
and binding obligation of each of Parent and Acquisition Corp., enforceable
against each of them in accordance with its terms, except as such enforcement is
limited by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

Section 5.3            Consents and Approvals; No Violations. Except for filing
of the certificate of merger with the Secretary of State of the State of Nevada,
neither the execution, delivery or performance of this Agreement by either of
Parent and Acquisition Corp. nor the consummation of the transactions
contemplated hereby will (i) violate any provision of the articles of
incorporation or by-laws of Parent or Acquisition Corp.; (ii) violate, conflict
with or result in a breach of any provision of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, require the consent of or result in the creation of any Lien upon any of
the properties of Parent or Acquisition Corp. under any Contract to which Parent
or Acquisition Corp. or any of their properties may be bound; (iii) require any
Consent, approval or authorization of, or notice to, or declaration, filing or
registration with, any governmental entity by or with respect to Parent or any
subsidiary of Parent, or (iv) violate any order, writ, judgment, injunction,
decree, law, statute, rule or regulation applicable to any of Parent or
Acquisition Corp. or any of their respective properties or assets; except, in
the cases of clauses (ii), (iii) and (iv), any such violations, conflicts,
breaches, defaults or encumbrances, or any failure to receive any such Consent,
approval or authorization, or to make any such notice, declaration, filing or
registration as will not result in, or could reasonably be expected to result
in, a Parent Material Adverse Effect.

Section 5.4            Litigation. There is no Action pending or, to the
knowledge of the Parent, threatened, involving Parent or Acquisition Corp. or
any subsidiary of Parent or affecting the officers, directors or employees of
Parent or Acquisition Corp. or any subsidiary of Parent with respect to
Parent’s, Acquisition Corp.’s, or any of Parent’s subsidiaries’, businesses by
or before any governmental entity or by any third party and none of Parent,
Acquisition Corp. nor any subsidiary of Parent has received written notice that
any such Action is threatened. None of Parent, Acquisition Corp. nor any
subsidiary of Parent is in default under any judgment, order or decree of any
governmental entity applicable to its business which could reasonably be
expected to have a Parent Material Adverse Effect.

Section 5.5            No Default; Compliance with Applicable Laws. Neither
Parent nor any of Parent’s subsidiaries is in default or violation of any
material term, condition or provision of (i) their respective articles of
incorporation, by-laws or similar organizational documents or (ii) any law
applicable to Parent or any of Parent’s subsidiaries or its property and assets
and neither Parent nor any of Parent’s subsidiaries has received written notice
of any violation of or Liability under any of the foregoing (whether material or
not).

22

 



Section 5.6            Broker’s and Finder’s Fees; Broker/Dealer Ownership. No
Person or other entity is entitled by reason of any act or omission of Parent or
Acquisition Corp. to any broker’s or finder’s fees, commission or other similar
compensation, nor, with respect to the execution, delivery and performance of
this Agreement or with respect to the consummation of the transactions
contemplated hereby will any such person have any right or valid claim against
the Company, Parent or Acquisition Corp. to any such payment.

Section 5.7            Capitalization of Parent. As of the date hereof, the
authorized capital stock of Parent consists of 1,800,000,000 shares of Parent
Common Stock and 40,000,000 shares of preferred stock. As of the date hereof and
immediately prior to the Effective Time, there are 1,040,201,672 shares of
Parent Common Stock, par value $0.0001, issued and outstanding and 0 shares of
preferred stock issued and outstanding. Other than as provided in Article III of
this Agreement in connection with securities to be issued or to become issuable
in connection with or as a result of the Merger, Parent has no outstanding
Convertible Securities to issue shares of Parent Common Stock or any capital
stock or other securities of Parent or Acquisition Corp., and there are no
outstanding Convertible Securities of Parent Common Stock or any capital stock
or other securities of Parent or Acquisition Corp. There is no voting trust,
agreement or arrangement among any of the beneficial holders of Parent Common
Stock affecting the nomination or election of directors or the exercise of the
voting rights of Parent Common Stock. There are no registration rights or
similar rights applicable to any shares of Parent Common Stock or any capital
stock or other securities of Parent or Acquisition Corp. All outstanding shares
of the capital stock of Parent are validly issued and outstanding, fully paid
and non-assessable, and none of such shares have been issued in violation of the
preemptive rights of any person. All of the shares of Parent Common Stock issued
and outstanding immediately prior to the Effective Time have been issued in
compliance with the Securities Act and applicable state securities laws and (i)
pursuant to effective registration statements filed with the Securities and
Exchange Commission and/or (ii) in reliance on valid exemptions from
registration or qualification thereunder.

Section 5.8            Acquisition Corp. Acquisition Corp. is a Nevada
corporation and a wholly-owned subsidiary of Parent that was formed on October
14, 2011 specifically for the purpose of the Merger and that has not conducted
any business or acquired any property, and will not conduct an business or
acquire any property prior to the Closing Date, except in preparation for and
otherwise in connection with the transactions contemplated by this Agreement.
Parent owns all of the issued and outstanding capital stock of Acquisition
Corp., has no outstanding Convertible Securities of Acquisition Corp., other
than the capital stock of Acquisition Corp. owned by Parent. Except for
Acquisition Corp., Parent has no subsidiaries. Acquisition Corp. has no
subsidiaries. Company has no subsidiaries.

Section 5.9            Validity of Shares. The shares of Parent Common Stock to
be issued in accordance with Article III hereof, when issued and delivered in
accordance with the terms hereof, shall be duly authorized, validly issued,
fully paid and non-assessable.

23

 



Section 5.10        SEC Reporting and Compliance.

(a)                Parent filed a registration statement on Form S-1 under the
Securities Act which became effective on August 14, 2009, and a registration
statement on Form 8-A12G under the Exchange Act, which became effective on June
13, 2011. Since that date, Parent has timely filed with the Commission all
registration statements, proxy statements, information statements and reports
required to be filed by Parent pursuant to the Exchange Act (collectively, the
“Parent SEC Documents”). Parent has not filed with the Commission a certificate
on Form 15 pursuant to the Exchange Act. Parent does not have any outstanding
correspondence with the SEC or FINRA.

(b)               None of the Parent SEC Documents, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained therein not
misleading. Each of the Parent SEC Documents complied, and each Parent SEC
Document to be filed with the Commission prior to the Effective Time shall
comply, in all material respects, with the applicable requirements of the
Securities Act and the Securities Exchange, as the case may be. Each of the
financial statements (including, in each case, any related notes), contained in
the Parent SEC Documents, including any Parent SEC Documents filed after the
date of this Agreement until the Closing, complied, as of its respective filing
date, in all material respects with all applicable accounting requirements and
the published rules and regulations of the Commission with respect thereto.

(c)                Nothing has occurred with respect to which Parent would be
required to file, any report on Form 8-K prior to the date hereof for which
Parent has failed to file such report. Prior to and until the Closing, Parent
will provide to the Company copies of any and all amendments or supplements to
the Parent SEC Documents filed with the Commission and all subsequent
registration statements and reports filed by Parent subsequent to the filing of
the Parent SEC Documents with the Commission and any and all subsequent
information statements, proxy statements, reports or notices filed by the Parent
with the Commission or delivered to the stockholders of Parent.

(d)               Parent is not an “investment company” within the meaning of
Section 3 of the Investment Company Act.

(e)                The Parent Common Stock is presently eligible for quotation
and trading on the FINRA Over-the-Counter Bulletin Board and is DTC eligible.

(f)                Between the date hereof and the Closing Date, Parent shall
continue to satisfy any applicable filing requirements of the Exchange Act or
the Securities Act, as the case may be, and all other requirements of applicable
securities laws.

(g)               To the knowledge of Parent, Parent has complied with the
Securities Act, Exchange Act and all other applicable federal and state
securities laws.

Section 5.11        No General Solicitation. In issuing Parent Common Stock in
the Merger hereunder, neither Parent nor anyone acting on its behalf has offered
to sell Parent Common Stock by any form of general solicitation or advertising.

24

 



Section 5.12        Financial Statements. The balance sheets, and statements of
income, stockholders’ equity and cash flows (including any notes thereto)
contained in the Parent SEC Documents (the “Parent Financial Statements”) (i)
have been prepared in accordance with GAAP, (ii) are in accordance with the
books and records of the Parent, and (iii) present fairly in all material
respects the financial condition of the Parent at the dates therein specified
and the results of its operations and changes in financial position for the
periods therein specified.

Section 5.13        Absence of Undisclosed Liabilities. Neither Parent nor
Acquisition Corp. has any Liability at or prior to the Closing, except (a) as
disclosed in the Parent SEC Documents, (b) to the extent set forth on or
reserved against in the balance sheet of Parent (the “Parent Balance Sheet”) as
of June 30, 2011 (the “Parent Balance Sheet Date”) or the notes to the Parent
Financial Statements, (c) current Liabilities incurred and obligations under
agreements entered into in the usual and ordinary course of business, consistent
with past practice, since the Parent Balance Sheet Date, none of which,
individually or in the aggregate, constitutes a Parent Material Adverse Effect,
(d) attorney’s fees and accounting fees incurred by the Parent since the Parent
Balance Sheet Date, including those related to this Agreement and all of the
transactions related thereto and contemplated thereby, including but not limited
to preparation and filing of disclosures with the SEC, and (e) by the specific
terms of any written agreement, document or arrangement attached as an exhibit
to the Parent SEC Documents. At Closing, neither the Parent nor the Acquisition
Corp. will have any Liabilities.

Section 5.14        Changes. Since the Parent Balance Sheet Date, except as
disclosed in the Parent SEC Documents, Parent has not (a) incurred any debts,
obligations or Liabilities, absolute, accrued or, to the Parent’s knowledge,
contingent, whether due or to become due, except for current Liabilities
incurred in the usual and ordinary course of business, (b) discharged or
satisfied any Liens other than those securing, or paid any obligation or
Liability other than, current liabilities shown on the Parent Balance Sheet and
current Liabilities incurred since the Parent Balance Sheet Date, in each case
in the usual and ordinary course of business, (c) mortgaged, pledged or
subjected to Lien any of its assets, tangible or intangible, other than in the
usual and ordinary course of business, (d) sold, transferred or leased any of
its assets, except in the usual and ordinary course of business, (e) cancelled
or compromised any debt or claim, or waived or released any right of material
value, (f) suffered any physical damage, destruction or loss (whether or not
covered by insurance) that could reasonably be expected to have a Parent
Material Adverse Effect, (g) entered into any transaction other than in the
usual and ordinary course of business, (h) encountered any labor union
difficulties, (i) made or granted any wage or salary increase or made any
increase in the amounts payable under any profit sharing, bonus, deferred
compensation, severance pay, insurance, pension, retirement or other employee
benefit plan, agreement or arrangement, other than in the ordinary course of
business consistent with past practice, or entered into any employment
agreement, (j) issued or sold any shares of capital stock, bonds, notes,
debentures or other securities or granted any options (including employee stock
options), warrants or other rights with respect thereto, (k) declared or paid
any dividends on or made any other distributions with respect to, or purchased
or redeemed, any of its outstanding capital stock, (l) suffered or experienced
any change in, or condition affecting, the financial condition of the Parent
other than changes, events or conditions in the usual and ordinary course of its
business, none of which (either by itself or in conjunction with all such other
changes, events and conditions) could reasonably be expected to have a Parent
Material Adverse Effect, (m) made any change in the accounting principles,
methods or practices followed by it or depreciation or amortization policies or
rates theretofore adopted, (n) made or permitted any amendment or termination of
any material Contract, agreement or license to which it is a party, (o) suffered
any material loss not reflected in the Parent Balance Sheet or its statement of
income for the year ended on the Parent Balance Sheet Date, (p) paid, or made
any accrual or arrangement for payment of, bonuses or special compensation of
any kind or any severance or termination pay to any present or former officer,
director, employee, stockholder or consultant, (q) made or agreed to make any
charitable contributions or incurred any non-business expenses in excess of
$1,000 in the aggregate, or (r) entered into any Contract, agreement or license,
or otherwise obligated itself, to do any of the foregoing.

25

 



Section 5.15        Tax Returns and Audits. All required federal, state and
local Tax Returns of the Parent have been accurately prepared in all material
respects and duly and timely filed, and all federal, state and local Taxes
required to be paid with respect to the periods covered by such returns have
been paid to the extent that the same are material and have become due, except
where the failure so to file or pay could not reasonably be expected to have a
Parent Material Adverse Effect. The Parent is not and has not been delinquent in
the payment of any Tax. The Parent has not had a Tax deficiency assessed against
it. None of the Parent’s federal income Tax Returns nor any state or local
income or franchise Tax Returns has been audited by governmental authorities.
The reserves for Taxes reflected on the Parent Balance Sheet are sufficient for
the payment of all unpaid Taxes payable by the Parent with respect to the period
ended on the Parent Balance Sheet Date. There are no federal, state, local or
foreign audits, actions, suits, proceedings, investigations, claims or
administrative proceedings relating to Taxes or any Tax Returns of the Parent
now pending, and the Parent has not received any notice of any proposed audits,
investigations, claims or administrative proceedings relating to Taxes or any
Tax Returns.

Section 5.16        Employee Benefit Plans; ERISA.

(a)                Except as disclosed in the Parent SEC Documents, there are no
“employee benefit plans” (within the meaning of Section 3(3) of ERISA) nor any
other employee benefit or fringe benefit arrangements, practices, contracts,
policies or programs other than programs merely involving the regular payment of
wages, commissions, or bonuses established, maintained or contributed to by the
Parent, whether written or unwritten and whether or not funded. Any plans listed
in the Parent SEC Documents are hereinafter referred to as the “Parent Employee
Benefit Plans.”

(b)               Any current and prior material documents, including all
amendments thereto, with respect to each Parent Employee Benefit Plan have been
made available to the Company.

(c)                All Parent Employee Benefit Plans are in material compliance
with the applicable requirements of ERISA, the Code and any other applicable
state, federal or foreign law.

(d)               There are no pending, or to the knowledge of the Parent,
threatened, claims or lawsuits that have been asserted or instituted against any
Parent Employee Benefit Plan, the assets of any of the trusts or funds under the
Parent Employee Benefit Plans, the plan sponsor or the plan administrator of any
of the Parent Employee Benefit Plans or against any fiduciary of a Parent
Employee Benefit Plan with respect to the operation of such plan.

26

 



(e)                There is no pending, or to the knowledge of the Parent,
threatened, investigation or pending or possible enforcement action by the
Pension Benefit Guaranty Corporation, the Department of Labor, the Internal
Revenue Service or any other government agency with respect to any Parent
Employee Benefit Plan and Parent has no knowledge of any incident, transaction,
occurrence or circumstance which might reasonably be expected to trigger such an
investigation or enforcement action.

(f)                No actual or, to the knowledge of Parent, contingent
Liability exists with respect to the funding of any Parent Employee Benefit Plan
or for any other expense or obligation of any Parent Employee Benefit Plan,
except as disclosed on the Parent Financial Statements or the Parent SEC
Documents, and to the knowledge of the Parent, no contingent Liability exists
under ERISA with respect to any “multi-employer plan,” as defined in Section
3(37) or Section 4001(a)(3) of ERISA.

Section 5.17        Interested Party Transactions. Except as disclosed in the
Parent SEC Documents, no officer, director or stockholder of the Parent or any
Affiliate of any such Person or the Parent has or has had, either directly or
indirectly, (a) an interest in any Person that (i) furnishes or sells services
or products that are furnished or sold or are proposed to be furnished or sold
by the Parent or (ii) purchases from or sells or furnishes to the Parent any
goods or services, or (b) a beneficial interest in any Contract to which the
Parent is a party or by which it may be bound or affected.

Section 5.18        Questionable Payments. Neither the Parent, Acquisition Corp.
nor to the knowledge of the Parent, any director, officer, agent, employee or
other Person associated with or acting on behalf of the Parent or Acquisition
Corp., has used any corporate funds for (a) unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (b)
made any direct or indirect unlawful payments to government officials or
employees from corporate funds, (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets, (d) made any false or
fictitious entries on the books of record of any such corporations, or (e) made
any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

Section 5.19        Obligations to or by Stockholders. Except as disclosed in
the Parent SEC Documents, the Parent has no Liability or obligation or
commitment to any stockholder of Parent or any Affiliate or “associate” (as such
term is defined in Rule 405 under the Securities Act) of any stockholder of
Parent, nor does any stockholder of Parent or any such Affiliate or associate
have any Liability, obligation or commitment to the Parent.

Section 5.20        Schedule of Assets and Contracts. Except as expressly set
forth in this Agreement, the Parent Balance Sheet or the notes thereto, the
Parent is not a party to any Contract. Parent does not own any real property.
Parent is not a party to any Contract (a) with any labor union, (b) for the
purchase of fixed assets or for the purchase of materials, supplies or equipment
in excess of normal operating requirements, (c) for the employment of any
officer, individual employee or other Person on a full-time basis or any
contract with any Person for consulting services, (d) with respect to bonus,
pension, profit sharing, retirement, stock purchase, stock option, deferred
compensation, medical, hospitalization or life insurance or similar plan,
contract or understanding with any or all of the employees of Parent or any
other Person, (e) relating to or evidencing Indebtedness for Borrowed Money or
subjecting any asset or property of Parent to any Lien or evidencing any
Indebtedness, (f) guaranteeing of any Indebtedness, (g) under which Parent is
lessee of or holds or operates any property, real or personal, owned by any
other Person, (h) under which Parent is lessor or permits any Person to hold or
operate any property, real or personal, owned or controlled by Parent, (i)
granting any preemptive right, right of first refusal or similar right to any
Person, (j) with any Affiliate of Parent or any present or former officer,
director or stockholder of Parent, (k) obligating Parent to pay any royalty or
similar charge for the use or exploitation of any tangible or intangible
property, (1) containing a covenant not to compete or other restriction on the
parent’s ability to conduct a business or engage in any other activity, (m) with
respect to any distributor, dealer, manufacturer’s representative, sales agency,
franchise or advertising contract or commitment, (n) regarding the registration
of securities under the Securities Act, (o) characterized as a collective
bargaining agreement, or (p) with any Person continuing for a period of more
than three months from the Closing Date that involves an expenditure or receipt
by Parent in excess of $1,000. The Parent maintains no insurance policies and
insurance coverage of any kind with respect to Parent, its business, premises,
properties, assets, employees and agents. Parent has furnished to the Company
true and complete copies of all agreements and other documents requested by the
Company.

27

 



Section 5.21        Environmental Matters.

(a)                The Parent has never generated, used, handled, treated,
released, stored or disposed of any Hazardous Materials on any real property on
which it now has or previously had any leasehold or ownership interest, except
in compliance with all applicable Environmental Laws.

(b)               The historical and present operations of the business of the
Parent compliance with all applicable Environmental Laws, except where any
non-compliance has not had and would not reasonably be expected to have a Parent
Material Adverse Effect.

(c)                The Parent has not, sent or disposed of, otherwise had taken
or transported, arranged for the taking or disposal of (on behalf of itself, a
customer or any other party) or in any other manner participated or been
involved in the taking of or disposal or release of a Hazardous Material to or
at a site that is contaminated by any Hazardous Material or that, pursuant to
any Environmental Law, (A) has been placed on the “National Priorities List”,
the “CERCLIS” list, or any similar state or federal list, or (B) is subject to
or the source of a claim, an administrative order or other request to take
“removal”, “remedial”, “corrective” or any other “response” action, as defined
in any Environmental Law, or to pay for the costs of any such action at the
site; (ii) the Parent is not involved in (and has no basis to reasonably expect
to be involved in) any suit or proceeding and has not received (and has no basis
to reasonably expect to receive) any written notice, request for information or
other communication from any governmental authority or other third party with
respect to a release or threatened release of any Hazardous Material or a
violation or alleged violation of any Environmental Law, and has not received
(and has no basis to reasonably expect to receive) written notice of any claims
from any Person relating to property damage, natural resource damage or to
personal injuries from exposure to any Hazardous Material; and (iii) the Parent
has timely filed every report required to be filed, acquired all necessary
certificates, approvals and permits, and generated and maintained all required
data, documentation and records under all Environmental Laws, in all such
instances except where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Parent Material Adverse Effect.

28

 



(d)               There are no material pending or, to the knowledge of Parent,
threatened, demands, claims, information requests or notices of noncompliance or
violation against or to the Parent relating to any Environmental Law; and, to
the knowledge of Parent, there are no conditions or occurrences on any of the
real property used by Parent in connection with its business that would
reasonably be expected to lead to any such demands, claims or notices against or
to Parent, except such as have not had, and would not reasonably be expected to
have, a Parent Material Adverse Effect.

Section 5.22        Employees. Parent is not under any obligation or liability
to any officer, director, employee, Parent or Affiliate of Parent.

Section 5.23        Title to Property and Encumbrances. Parent has good and
valid title to all properties and assets used in the conduct of its business
(except for property held under valid and subsisting leases which are in full
force and effect and which are not in default) free of all Liens except
Permitted Liens and such ordinary and customary imperfections of title,
restrictions and encumbrances as do not, individually or in the aggregate
constitute a Parent Material Adverse Effect.

Section 5.24        Condition of Properties. All facilities, machinery,
equipment, fixtures and other properties owned, leased or used by Parent are in
operating condition, subject to ordinary wear and tear, and are adequate and
sufficient for the Parent’s existing business.

Section 5.25        Insurance Coverage. Parent does not have in full force and
effect any one or more policies of insurance issued by insurers of recognized
responsibility insuring Parent and its properties, products and business against
such losses and risks, and in such amounts, as are customary for corporations of
established reputation engaged in the same or similar business and similarly
situated. Parent has not been refused any insurance coverage sought or applied
for, and Parent has no reason to believe that it will be unable to renew any
existing insurance coverage as and when the same shall expire upon terms at
least as favorable to those currently in effect, other than possible increases
in premiums that do not result from any act or omission of Parent. No suit,
proceeding or action or, to the best current actual knowledge of Parent, threat
of suit, proceeding or action has been asserted or made against Parent due to
alleged bodily injury, disease, medical condition, death or property damage
arising out of the function or malfunction of a product, procedure or service
designed, manufactured, sold or distributed by Parent.

Section 5.26        Disclosure. There is no fact relating to Parent or
Acquisition Corp. that Parent has not disclosed to the Company in writing that
has had, is having or is reasonably likely to have a Parent Material Adverse
Effect. No representation or warranty by Parent or Acquisition Corp. herein and
no information disclosed in the exhibits hereto by Parent or Acquisition Corp.
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.

29

 



Section 5.27        No Liabilities. As of the Closing Date, there are no
Liabilities or Indebtedness of the Parent or Acquisition Corp. of any kind
whatsoever, whether recorded on the Balance Sheet of Parent or Acquisition Corp.
or not, whether accrued, contingent, absolute, determined, determinable or
otherwise, and there is no existing condition, situation or set of circumstances
which could reasonably be expected to result in such Liability or Indebtedness.
Neither the Parent nor the Acquisition Corp. is a guarantor of any Indebtedness
of any other person, firm or corporation.

Section 5.28        Disclosure. There is no fact relating to the Parent or
Acquisition Corp. that the Parent has not disclosed to the Company in writing
that has had or is currently having a Parent Material Adverse Effect. No
representation or warranty by the Parent herein and no information disclosed in
the exhibits hereto by the Parent contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading.

 

ARTICLE VI
CONDUCT OF BUSINESSES PENDING THE MERGER

Section 6.1            Conduct of Business by the Company Pending the Merger.
Prior to the Effective Time, unless Parent or Acquisition Corp. shall otherwise
agree in writing or as otherwise contemplated by this Agreement:

(i)                             the business of the Company shall be conducted
only in the ordinary course consistent with the past practice;

(ii)                           the Company shall not (A) directly or indirectly
redeem, purchase or otherwise acquire or agree to redeem, purchase or otherwise
acquire any shares of Company Common Stock; (B) amend its articles of
incorporation or by-laws except to effectuate the transactions contemplated in
this Agreement; or (C) split, combine or reclassify the outstanding Company
Common Stock or declare, set aside or pay any dividend payable in cash, stock or
property or make any distribution with respect to any such stock;

(iii)                         the Company shall not (A) issue any additional
shares of, or options, warrants or rights of any kind to acquire any shares of,
Company Common Stock except Exempt Issuances; (B) acquire or dispose of any
fixed assets or acquire or dispose of any other substantial assets other than in
the ordinary course of business; (C) incur additional Indebtedness or any other
Liabilities or enter into any other transaction other than in the ordinary
course of business; (D) enter into any Contract, agreement, commitment or
arrangement with respect to any of the foregoing except this Agreement; or (E)
except as contemplated by this Agreement, enter into any Contract, agreement,
commitment or arrangement to dissolve, merge, consolidate or enter into any
other material business combination; and

30

 



(iv)                                     the Company shall use its reasonable
best efforts to preserve intact the business of the Company, to keep available
the service of its present officers and key employees, and to preserve the good
will of those having business relationships with it.

Section 6.2            Conduct of Business by Parent and Acquisition Corp.
Pending the Merger. Prior to the Effective Time, unless the Company shall
otherwise agree in writing or as otherwise contemplated expressly permitted by
this Agreement:

(i)                                         the business of Parent and
Acquisition Corp. shall be conducted only in the ordinary course consistent with
past practice;

(ii)                                       neither Parent nor Acquisition Corp.
shall (A) directly or indirectly redeem, purchase or otherwise acquire or agree
to redeem, purchase or otherwise acquire any shares of its capital stock; (B)
amend its articles of incorporation or by-laws; or (C) split, combine or
reclassify its capital stock or declare, set aside or pay any dividend payable
in cash, stock or property or make any distribution with respect to such stock;

(iii)                                     neither Parent nor Acquisition Corp.
shall (A) issue or agree to issue any additional shares of, or options, warrants
or rights of any kind to acquire shares of, its capital stock, unless it is an
Exempt Issuance; (B) acquire or dispose of any assets other than in the ordinary
course of business; (C) incur additional Indebtedness or any other Liabilities
or enter into any other transaction except in the ordinary course of business;
(D) enter into any Contract, agreement, commitment or arrangement with respect
to any of the foregoing except this Agreement, or (E) except as contemplated by
this Agreement, enter into any Contract, agreement, commitment or arrangement to
dissolve, merge; consolidate or enter into any other material business contract
or enter into any negotiations in connection therewith.

(iv)                                     Parent shall use its best efforts to
preserve intact the business of Parent and Acquisition Corp., to keep available
the service of its present officers and key employees, and to preserve the good
will of those having business relationships with Parent and Acquisition Corp.
and to file all required SEC Reports under the Exchange Act;

(v)                                       neither Parent nor Acquisition Corp.
will, nor will they authorize any director or authorize or permit any officer or
employee or any attorney, accountant or other representative retained by them
to, make, solicit, encourage any inquiries with respect to, or engage in any
negotiations concerning, any Acquisition Proposal (as defined below). Parent
will promptly advise the Company in writing of any such inquiries or Acquisition
Proposal (or requests for information) and the substance thereof. As used in
this paragraph, “Acquisition Proposal” shall mean any proposal for a merger or
other business combination involving the Parent or Acquisition Corp. or for the
acquisition of a substantial equity interest in either of them or any material
assets of either of them other than as contemplated by this Agreement. Parent
will immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any Person conducted heretofore with respect to
any of the foregoing; and

31

 



(vi)                                     neither Parent nor Acquisition Corp.
will enter into any new employment agreements with any of their officers or
employees or grant any increases in the compensation or benefits of their
officers and employees.

ARTICLE VII
ADDITIONAL AGREEMENTS

Section 7.1            Access and Information. The Company, Parent and
Acquisition Corp. shall each afford to the other and to the other’s accountants,
counsel and other representatives reasonable access during normal business hours
throughout the period prior to the Effective Time of all of its properties,
books, contracts, commitments and records (including but not limited to Tax
Returns) and during such period, each shall furnish promptly to the other all
information concerning its business, properties and personnel as such other
party may reasonably request, provided that no investigation pursuant to this
Section 7.1 shall affect any representations or warranties made herein. Each
party shall hold, and shall cause its employees and agents to hold, in
confidence all such information (other than such information that (i) becomes
generally available to the public other than as a result of a disclosure by such
party or its directors, officers, managers, employees, agents or advisors, or
(ii) becomes available to such party on a non-confidential basis from a source
other than a party hereto or its advisors, provided that such source is not
known by such party to be bound by a confidentiality agreement with or other
obligation of secrecy to a party hereto or another party until such time as such
information is otherwise publicly available; provided, however, that: (A) any
such information may be disclosed to such party’s directors, officers, employees
and representatives of such party’s advisors who need to know such information
for the purpose of evaluating the transactions contemplated hereby (it being
understood that such directors, officers, employees and representatives shall be
informed by such party of the confidential nature of such information); (B) any
disclosure of such information may be made as to which the party hereto
furnishing such information has consented in writing; and (C) any such
information may be disclosed pursuant to a judicial, administrative or
governmental order or request provided, that the requested party will promptly
so notify the other party so that the other party may seek a protective order or
appropriate remedy and/or waive compliance with this Agreement and if such
protective order or other remedy is not obtained or the other party waives
compliance with this provision, the requested party will furnish only that
portion of such information which is legally required and will exercise its best
efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded the information furnished. If this
Agreement is terminated, each party will deliver to the other all documents and
other materials (including copies) obtained by such party or on its behalf from
the other party as a result of this Agreement or in connection herewith, whether
so obtained before or after the execution hereof.

Section 7.2            Additional Agreements. Subject to the terms and
conditions herein provided, each of the parties hereto agrees to use its
commercially reasonable best efforts to take, or cause to be taken, all action
and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including using its commercially
reasonable best efforts to satisfy the conditions precedent to the obligations
of any of the parties hereto to obtain all necessary waivers, and to lift any
injunction or other legal bar to the Merger (and, in such case, to proceed with
the Merger as expeditiously as possible). In order to obtain any necessary
governmental or regulatory action or non-action, waiver, Consent, extension or
approval, each of Parent, Acquisition Corp. and the Company agrees to take all
reasonable actions and to enter into all reasonable agreements as may be
necessary to obtain timely governmental or regulatory approvals and to take such
further action in connection therewith as may be necessary. In case at any time
after the Effective Time any further action is necessary or desirable to carry
out the purposes of this Agreement, the proper officers and/or directors of
Parent, Acquisition Corp. and the Company shall take all such necessary action.

32

 



Section 7.3            Publicity. No party shall issue any press release or
public announcement pertaining to the Merger that has not been agreed upon in
advance by Parent and the Company, except as Parent reasonably determines to be
necessary in order to comply with the rules of the Commission; provided that in
such case Parent will use its best efforts to allow Company to review and
reasonably approve any of the same prior to its release.

Section 7.4            Appointment of Directors. At the first annual meeting of
Parent’s stockholders and thereafter, the election of members of Parent’s Board
of Directors shall be accomplished in accordance with the by-laws of Parent.

Section 7.5            Name Change. Not applicable.

Section 7.6            Stockholder Consent.

(a)                The Company, acting through its Board of Directors, shall, in
accordance with DRS and its Articles of Incorporation and by-laws, take all
actions reasonably necessary to obtain the requisite approval of this Agreement
and the transactions contemplated hereby by the Stockholders of the Company. The
Company shall notify each Stockholder, whether or not entitled to vote, of the
proposed Merger. Such notice shall state the purpose of the Merger and shall
contain a web address where the Stockholders may download a copy of this
Agreement.

(b)               The Board of Directors of the Company shall unanimously
recommend such approval and shall use all reasonable efforts to solicit and
obtain such approval of the Stockholders of the Company.

(c)                Pursuant to the DRS, at any time before the certificate of
merger is filed with the Secretary of State of the State of Delaware, including
any time after the Merger is authorized by the Stockholders, the Merger may be
abandoned and this Agreement may be terminated in accordance with the terms
hereof, without further action by the Stockholders.

ARTICLE VIII
CONDITIONS OF PARTIES’ OBLIGATIONS

Section 8.1            Company Obligations. The obligations of Parent and
Acquisition Corp. under this Agreement are subject to the fulfillment by the
Company at or prior to the Closing of the following conditions, any of which may
be waived in whole or in part by Parent.

(a)                No Errors, etc. The representations and warranties of the
Company under this Agreement shall be deemed to have been made again on the
Closing Date and shall then be true and correct in all material respects.

33

 



(b)               Compliance with Agreement. The Company shall have performed
and complied in all material respects with all agreements and conditions
required by this Agreement to be performed or complied with by it on or before
the Closing Date.

(c)                No Company Material Adverse Effect. Since the date hereof,
there shall not have been any event or circumstance that has resulted in a
Company Material Adverse Effect, and no event has occurred or circumstance
exists that would reasonably be expected to result in a Company Material Adverse
Effect.

(d)               Certificate of Officers. The Company shall have delivered to
Parent and Acquisition Corp. a certificate dated the Closing Date, executed on
its behalf by the Chairman and President of the Company, certifying the
satisfaction of the conditions specified in paragraphs (a), (b) and (c) of this
Section 8.1.

(e)                No Restraining Action. No Action or proceeding before any
court, governmental body or agency shall have been threatened, asserted or
instituted to restrain or prohibit, or to obtain substantial damages in respect
of, this Agreement or the carrying out of the transactions contemplated by this
Agreement.

(f)                Super 8-K. The Company, with the assistance of the Parent,
shall have prepared the Current Report on Form 8-K required as a result of the
consummation of the transactions contemplated hereby.

(g)               Stockholder Consent. The Company shall have obtained from its
Stockholders at least 51% approval by written consent of the Agreement and the
transactions contemplated hereby in accordance with Section 7.6 of this
Agreement.

(h)               There shall be no Dissenting Shares to the Merger in excess of
those holding more than 35% of the issued and outstanding shares of the Company,
and in the case of any Dissenting Shares, the Company is able to pay the
Dissenting Shareholders the consideration required by DRS; provided, however,
that for purposes of the satisfaction of this subsection (h) the Company shall
be deemed able to pay the consideration required by the DRS if it has sufficient
funds to pay all settlement offers to the Dissenting Shareholders if all such
offers are equal to or greater than: (i) if such offer is made prior to the
Reverse Split, ten (10) multiplied by the value per share of Parent Common Stock
on the OTC at the time such offer is made; or (ii) if such offer is made after
the Reverse Split, the value per share of Parent Common Stock on the OTC at the
time such offer is made.

(i)                 The Company shall have received audited financial statements
and unaudited pro forma financial information in accordance with the
requirements of Rule 8-04 of Regulation S-X.

(j)                 Bridge Financing. Not applicable.

(k)               Supporting Documents. Parent and Acquisition Corp. shall have
received the following:

34

 



(1)                                                               Copies of the
minutes of the meeting of the Board of Directors of the Company and the
resolution of a majority of the stockholders of the Company, certified by the
President of the Company, authorizing and approving the Merger and the
execution, delivery and performance of this Agreement and all other documents
and instruments to be delivered pursuant hereto and thereto.

(2)                                                               A certificate
of incumbency executed by the Secretary of the Company certifying the names,
titles and signatures of the officers authorized to execute any documents
referred to in this Agreement and further certifying that the articles of
incorporation and by-laws of the Company delivered to Parent and Acquisition
Corp. at the time of the execution of this Agreement have been validly adopted
and have not been amended or modified since the date hereof.

(3)                                                               The executed
resignations of all officers and directors of Company, with the director
resignations to take effect following the notice period required by federal law.

(4)                                                               Evidence as of
a recent date of the good standing and corporate existence of the Company issued
by the Secretary of State of the State of Delaware.

Section 8.2            Parent and Acquisition Corp. Obligations. The obligations
of the Company under this Agreement are subject to the fulfillment by Parent and
Acquisition Corp. at or prior to the Closing of the following conditions any of
which may be waived in whole or in part by the Company:

(a)                No Errors, etc. The representations and warranties of Parent
and Acquisition Corp. under this Agreement shall be deemed to have been made
again on the Closing Date and shall then be true and correct in all material
respects.

(b)               Compliance with Agreement. Parent and Acquisition Corp. shall
have performed and complied in all material respects with all agreements and
conditions required by this Agreement to be performed or complied with by them
on or before the Closing Date.

(c)                No Parent Material Adverse Effect. Since the date hereof,
there shall not have been any event or circumstance that has resulted in a
Parent Material Adverse Effect and no event has occurred or circumstance exists
that would be reasonably expected to result in such a Parent Material Adverse
Effect.

(d)               Certificate of Officers. Parent and Acquisition Corp. shall
have delivered to the Company a certificate dated the Closing Date, executed on
their behalf by their respective Presidents, certifying the satisfaction of the
conditions specified in paragraphs (a), (b), and (c) of this Section 8.2.

(e)                Stockholder Consent. The Company shall have obtained from its
Stockholders at least 51% approval by written consent of the Agreement and the
transactions contemplated hereby in accordance with Section 7.6 of this
Agreement.

35

 



(f)                Parent shall have received and delivered to Company audited
financial statements and unaudited pro forma financial information in accordance
with the requirements of Rule 8-04 of Regulation S-X.

(g)               Bridge Financing. Not applicable.

(h)               Supporting Documents. The Company shall have received the
following:

(1)                                                               Copies of
resolutions of Parent’s and Acquisition Corp.’s respective board of directors
and the sole stockholder of Acquisition Corp., certified by their respective
Secretaries, authorizing and approving the Merger and the execution, delivery
and performance of this Agreement and all other documents and instruments to be
delivered by them pursuant hereto.

(2)                                                               A certificate
of incumbency executed by the respective Secretaries of Parent and Acquisition
Corp. certifying the names, titles and signatures of the officers authorized to
execute the documents referred to in paragraph (1) above and further certifying
that the certificates of incorporation and by-laws of Parent and Acquisition
Corp. appended thereto have not been amended or modified.

(3)                                                               A certificate,
dated the Closing Date, executed by the Secretary of each of the Parent and
Acquisition Corp., certifying that, except for the filing of the certificate of
merger with the Secretary of State of the State of Nevada: (i) all consents,
authorizations, orders and approvals of, and filings and registrations with, any
court, governmental body or instrumentality that are required to be obtained by
Parent or Acquisition Corp. for the execution and delivery of this Agreement and
the consummation of the Merger shall have been duly made or obtained; and (ii)
no action or proceeding before any court, governmental body or agency has been
threatened, asserted or instituted against Parent or Acquisition Corp. to
restrain or prohibit, or to obtain substantial damages in respect of, this
Agreement or the carrying out of the transactions contemplated by this
Agreement.

(4)                                                               A certificate
of Parent’s transfer agent and registrar, certifying as of the business day
prior to the Closing Date, a true and complete list of the names and addresses
of the record owners of all of the outstanding shares of Parent Common Stock,
together with the number of shares of Parent Common Stock held by each record
owner.

(5)                                                               Evidence as of
a recent date of the good standing and corporate existence of each of the Parent
and Acquisition Corp. issued by the Secretary of State of their respective
states of incorporation.

(6)                                                               Such
additional supporting documentation and other information with respect to the
transactions contemplated hereby as the Company may reasonably request.

36

 



ARTICLE IX
INDEMNIFICATION AND RELATED MATTERS

Section 9.1            Indemnification by Parent. Parent shall indemnify and
hold harmless the Company and the Stockholders (collectively, the “Company
Indemnified Parties”), and shall reimburse the Company Indemnified Parties for,
any loss, liability, claim, damage, expense (including, but not limited to,
costs of investigation and defense and reasonable attorneys’ fees) or diminution
of value (collectively, “Damages”) arising from or in connection with (a) any
inaccuracy, in any material respect, in any of the representations and
warranties of Parent and Acquisition Corp. in this Agreement or in any
certificate delivered by Parent and Acquisition Corp. to the Company pursuant to
this Agreement, or any actions, omissions or statements of fact inconsistent
with any such representation or warranty, (b) any failure by Parent or
Acquisition Corp. to perform or comply in any material respect with any covenant
or agreement in this Agreement, (c) any claim for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such party with Parent or Acquisition Corp. in
connection with any of the transactions contemplated by this Agreement, (d)
Taxes attributable to any transaction or event occurring on or prior to the
Closing, (e) any claim relating to or arising out of any Liabilities of either
Parent or Acquisition Corp. on or prior to Closing or with respect to accounting
fees arising thereafter, or (f) any litigation, action, claim, proceeding or
investigation by any third party relating to or arising out of the business or
operations of Parent, or the actions of Parent or any holder of Parent capital
stock prior to the Effective Time.

Section 9.2            Survival. All representations, warranties, covenants and
agreements of Parent and Company contained in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive until twelve (12)
months after the Effective Time. The representations and warranties of
Acquisition Corp. contained in this Agreement or in any instrument delivered
pursuant to this Agreement will terminate at, and have no further force and
effect after, the Effective Time.

Section 9.3            Time Limitations. Neither Parent nor Acquisition Corp.
shall have any Liability (for indemnification or otherwise) with respect to any
representation or warranty, or covenant or agreement to be performed and
complied with prior to the Effective Time, unless on or before the twelve month
anniversary of the Effective Time (the “Claims Deadline”), Parent is given
notice of a claim with respect thereto, in accordance with Section 9.5,
specifying the factual basis therefore in reasonable detail to the extent then
known by the Company Indemnified Parties.

Section 9.4            Limitation on Liability. The obligations of Parent and
Acquisition Corp. to the Company Indemnified Parties set forth in Section 9.1
shall be subject to the following limitations:

(a)                The aggregate liability of Parent and Acquisition Corp. to
the Company shall not exceed $50,000.

(b)               Other than claims based on fraud or for specific performance,
injunctive or other equitable relief, the Company Indemnified Parties’ sole and
exclusive remedy for any and all claims for Damages pursuant to Section 9.1
hereof shall be the indemnification provided under the terms and subject to the
conditions of this Article IX.

37

 



Section 9.5            Notice of Claims.

(a)                If, at any time on or prior to the Claims Deadline, Company
Indemnified Parties shall assert a claim for indemnification pursuant to Section
9.1, such Company Indemnified Parties shall submit to Parent a written claim
stating: (i) that a Company Indemnified Party incurred or reasonably believes it
may incur Damages and the amount or reasonable estimate thereof of any such
Damages; and (ii) in reasonable detail, the facts alleged as the basis for such
claim and the section or sections of this Agreement alleged as the basis or
bases for the claim.

(b)               In the event that any action, suit or proceeding is brought
against any Company Indemnified Party with respect to which Parent may have
liability under this Article IX, the Parent shall have the right, at its cost
and expense, to defend such action, suit or proceeding in the name and on behalf
of the Company Indemnified Party; provided, however, that a Company Indemnified
Party shall have the right to retain its own counsel, with fees and expenses
paid by Parent, if representation of the Company Indemnified Party by counsel
retained by Parent would be inappropriate because of actual or potential
differing interests between Parent and the Company Indemnified Party. In
connection with any action, suit or proceeding subject to this Article IX,
Parent and each Company Indemnified Party agree to render to each other such
assistance as may reasonably be required in order to ensure proper and adequate
defense of such action, suit or proceeding. Parent shall not, without the prior
written consent of the applicable Company Indemnified Parties, which consent
shall not be unreasonably withheld or delayed, settle or compromise any claim or
demand if such settlement or compromise does not include an irrevocable and
unconditional release of such Company Indemnified Parties for any liability
arising out of such claim or demand.

ARTICLE X
TERMINATION PRIOR TO CLOSING

Section 10.1        Termination of Agreement. This Agreement may be terminated
at any time prior to the Closing:

(a)                by the mutual written consent of the Company, Acquisition
Corp. and Parent;

(b)               by the Company, if Parent or Acquisition Corp. (i) fails to
perform in any material respect any of its agreements contained herein required
to be performed by it on or prior to the Effective Time, (ii) materially
breaches any of its representations, warranties or covenants contained herein,
which failure or breach is not cured within thirty (30) days after the Company
has notified Parent and Acquisition Corp. of its intent to terminate this
Agreement pursuant to this paragraph (b);

(c)                by Parent and Acquisition Corp., if the Company (i) fails to
perform in any material respect any of its agreements contained herein required
to be performed by it on or prior to the Closing Date, (ii) materially breaches
any of its representations, warranties or covenants contained herein, which
failure or breach is not cured within thirty (30) days after Parent or
Acquisition Corp. has notified the Company of its intent to terminate this
Agreement pursuant to this paragraph (c);

38

 



(d)               by either the Company, on the one hand, or Parent and
Acquisition Corp., on the other hand, if there shall be any order, writ,
injunction or decree of any court or governmental or regulatory agency binding
on Parent, Acquisition Corp. or the Company, which prohibits or materially
restrains any of them from consummating the transactions contemplated hereby;
provided that the parties hereto shall have used their best efforts to have any
such order, writ, injunction or decree lifted and the same shall not have been
lifted within ninety (90) days after entry, by any such court or governmental or
regulatory agency;

(e)                by either the Company, on the one hand, or Parent and
Acquisition Corp., on the other hand, if the Closing has not occurred on or
prior to December 30, 2011, for any reason other than delay or nonperformance of
the party seeking such termination;

Section 10.2        by the Company if the Board of Directors of the Company
determines in good faith, based upon advice of legal counsel, that termination
pursuant to this Section 10.1(f) is necessary to comply with its fiduciary
duties under applicable law as provided in Section 7.6(b) hereof.

Section 10.3        Termination of Obligations. Termination of this Agreement
pursuant to Section 10.1 hereof shall terminate all obligations of the parties
hereunder, except for the obligations under Article IX, Article X, and Sections
11.4, 11.7, 11.14, 11.15 and 11.16 hereof; provided, however, that termination
pursuant to paragraphs (b) or (c) of Section 10.1 shall not relieve the
defaulting or breaching party or parties from any liability to the other parties
hereto.

ARTICLE XI
MISCELLANEOUS

Section 11.1        Amendments. Subject to applicable law, this Agreement may be
amended or modified by the parties hereto by written agreement executed by each
party to be bound thereby and delivered by duly authorized officers of the
parties hereto at any time prior to the Effective Time; provided, however, that
after the approval of the Merger by the requisite Stockholders, no amendment or
modification of this Agreement shall be made that by law requires further
approval from any Stockholders without such further approval.

Section 11.2        Notices. Any notice, request, instruction, other document or
communications to be given hereunder by any party hereto to any other party
hereto shall be in writing and shall be deemed to have been duly given (a) when
delivered personally, (b) upon confirmation of delivery if by electronic mail,
(c) upon receipt of a transmission confirmation (with a confirming copy
delivered personally or sent by overnight courier) if sent by facsimile or like
transmission, or (d) on the next business day when sent by Federal Express,
United Parcel Service, U.S. Express Mail or other reputable overnight courier
for guaranteed next day delivery, to such other persons or addresses as may be
designated in writing by the party to receive such notice. Nothing in this
Section 11.2 shall be deemed to constitute consent to the manner and address for
service of process in connection with any legal proceeding (including
arbitration arising in connection with this Agreement), which service shall be
effected as required by applicable law.

39

 



Section 11.3        Entire Agreement. This Agreement and the exhibits attached
hereto or referred to herein constitute the entire agreement of the parties
hereto, and supersede all prior agreements and undertakings, both written and
oral, among the parties hereto, with respect to the subject matter hereof and
thereof.

Section 11.4        Expenses. Except as otherwise expressly provided herein,
whether or not the Merger occurs, all expenses and fees incurred by Parent and
Acquisition Corp. on one hand, and the Company on the other, shall be borne
solely and entirely by the party that has incurred the same; provided, that if
the Merger occurs, Parent agrees to pay, and shall cause the Surviving
Corporation to pay, any unpaid fees and expenses of the Company (including fees
and expenses of its counsel and other advisors) in connection with the
consummation of the transactions contemplated by this Agreement.

Section 11.5        Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement will
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
will negotiate in good faith to amend or modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
extent possible.

Section 11.6        Successors and Assigns; Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned or delegated by any of the parties
hereto without, in the case of Parent and Acquisition Corp., the prior written
approval of the Company and, in the case of the Company, the prior written
approval of Parent.

Section 11.7        No Third Party Beneficiaries. Except as set forth in Section
9.1 and Section 11.6, nothing herein expressed or implied shall be construed to
give any person other than the parties hereto (and their successors and assigns
as permitted herein) any legal or equitable rights hereunder.

Section 11.8        Counterparts; Delivery by Facsimile. This Agreement may be
executed in multiple counterparts, and by the different parties hereto in
separate counterparts, each of which when executed will be deemed to be an
original but all of which taken together will constitute one and the same
agreement. This Agreement and each other agreement or instrument entered into in
connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or by electronic mail, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. At the request of any party hereto or to any such agreement
or instrument, each other party hereto or thereto shall re-execute original
forms thereof and deliver them to all other parties. No party hereto or to any
such agreement or instrument shall raise the use of a facsimile machine or
electronic mail to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or electronic mail as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

40

 



Section 11.9        Waiver. At any time prior to the Effective Time, any party
hereto may (a) extend the time for the performance of any of the obligations or
other acts of the other party hereto; (b) waive any inaccuracies in the
representations and breaches of the warranties of the other party contained
herein or in any document delivered pursuant hereto; and (c) waive compliance by
the other party with any of the agreements or conditions contained herein. Any
such extension or waiver will be valid only if set forth in an instrument in
writing signed by the party or parties to be bound thereby.

Section 11.10    No Constructive Waivers. No failure or delay on the part of any
party hereto in the exercise of any right hereunder will impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, agreement or covenant herein, nor will any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right. No waiver by any party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

Section 11.11    Further Assurances. The parties hereto shall use their
commercially reasonable efforts to do and perform or cause to be done and
performed all such further acts and things and shall execute and deliver all
such other agreements, certificates, instruments or documents as any other party
hereto may reasonably request in order to carry out fully the intent and
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

Section 11.12    Recitals. The recitals set forth above are incorporated herein
and, by this reference, are made part of this Agreement as if fully set forth
herein.

Section 11.13    Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 11.14    Governing Law. This Agreement and the agreements, instruments
and documents contemplated hereby shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
its conflicts of law principles.

Section 11.15    Dispute Resolution. The parties hereto shall initially attempt
to resolve all claims, disputes or controversies arising under, out of or in
connection with this Agreement by conducting good faith negotiations amongst
themselves. If the parties hereto are unable to resolve the matter following
good faith negotiations, the matter shall thereafter be resolved by binding
arbitration and each party hereto hereby waives any right it may otherwise have
to the resolution of such matter by any means other than binding arbitration
pursuant to this Section 11.15. Whenever a party shall decide to institute
arbitration proceedings, it shall provide written notice to that effect to the
other parties hereto. The party giving such notice shall, however, refrain from
instituting the arbitration proceedings for a period of sixty (60) days
following such notice. During this period, the parties shall make good faith
efforts to amicably resolve the claim, dispute or controversy without
arbitration. Any arbitration hereunder shall be conducted in the English
language under the commercial arbitration rules of the American Arbitration
Association. Any such arbitration shall be conducted in Dallas, Texas by a panel
of three arbitrators: one arbitrator shall be appointed by each of Parent and
Company; and the third shall be appointed by the American Arbitration
Association. The panel of arbitrators shall have the authority to grant specific
performance. Judgment upon the award so rendered may be entered in any court
having jurisdiction or application may be made to such court for judicial
acceptance of any award and an order of enforcement, as the case may be. In no
event shall a demand for arbitration be made after the date when institution of
a legal or equitable proceeding based on the claim, dispute or controversy in
question would be barred under this Agreement or by the applicable statute of
limitations. The prevailing party in any arbitration in accordance with this
Section 11.15 shall be entitled to recover from the other party, in addition to
any other remedies specified in the award, all reasonable costs, attorneys’ fees
and other expenses incurred by such prevailing party to arbitrate the claim,
dispute or controversy.

41

 



Section 11.16    Interpretation.

(a)                When a reference is made in this Agreement to a section or
article, such reference shall be to a section or article of this Agreement
unless otherwise clearly indicated to the contrary.

(b)               Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”

(c)                The words “hereof”, “hereby”, “herein” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, paragraph, exhibit and schedule references are to the
articles, sections, paragraphs, exhibits and schedules of this Agreement unless
otherwise specified.

(d)               The words “knowledge,” or “known to,” or similar terms, when
used in this Agreement to qualify any representation or warranty, refer to the
knowledge or awareness of certain specific facts or circumstances related to
such representation or warranty of the officers and directors of such parties,
which a prudent business person would have obtained after reasonable
investigation or due diligence on the part of any such person.

(e)                The word “subsidiary” shall mean any entity of which at least
a majority of the outstanding shares or other equity interests having ordinary
voting power for the election of directors or comparable managers of such entity
is owned, directly or indirectly by another entity or person.

(f)                For purposes of this Agreement, “ordinary course of business”
means the ordinary course of business consistent with past custom and practice
(including with respect to quantity and frequency).

42

 



(g)               The plural of any defined term shall have a meaning
correlative to such defined term, and words denoting any gender shall include
all genders. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.

(h)               A reference to any legislation or to any provision of any
legislation shall include any modification or re-enactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto, unless the context requires
otherwise.

(i)                 The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

[The remainder of this page is intentionally left blank]

43

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written by their respective officers
thereunto duly authorized.

COMPANY: Paragon GPS, Inc.
By:

 

 /s/ Charles Skylis

  Name: Charles Skylis   Title: Chairman & President PARENT: Smart Kids Group,
Inc.

By:

/s/ Richard Shergold



  Name: Richard Shergold   Title: President & CEO   ACQUISITION CORP.: SKGI
Acquisition Corp.
By:
/s/ Richard Shergold



  Name: Richard Shergold   Title: President & CEO          

 

44

 

Exhibit A

 

Articles of Incorporation of Surviving Corporation

 

See attached.

 

45

 

Exhibit B

 

By-Laws of Surviving Corporation

 

See attached.

 

46

 

Exhibit C

 

Officers and Directors of Company

— Pre-Effective Time and Post-Effective Time—

 

 

Pre-Effective Time:

 

Charles Skylis Chairman of the Board, President, Secretary

John Parkin Director

Joseph Stang Director

 

Following Notice Filings:

 

The following persons shall be appointed as Officers and Directors of Company:

 

 

Name Officers Richard Shergold Chairman of the Board and President Lisa
Yakiwchuk Secretary and Treasurer Marcel Scherger Executive Vice-President

47

 

Exhibit D

 

Articles of Incorporation of Parent

 

 

See attached.

 

48

 

Exhibit E

 

Bylaws of Parent

 

 

See attached.

49

 



 

